 

Exhibit 10.3

  



AMENDED AND RESTATED CONSTRUCTION FINANCING AGREEMENT

 

THIS AMENDED AND RESTATED CONSTRUCTION FINANCING AGREEMENT, dated as of June 6,
2014, is effective as of October 29, 2013 (the “Effective Date”) and is by and
between Orbit Energy Charlotte, LLC, a North Carolina limited liability company
(“Borrower”), and Caterpillar Financial Services Corporation, a Delaware
corporation (“Lender”). Capitalized terms used in the following recitals without
definition shall have the meanings ascribed thereto in Article I hereof.

 

RECITALS:

 

WHEREAS, Borrower desires for Lender to provide certain financing to Borrower in
connection with the design, construction and completion of the Project;

 

WHEREAS, Lender, Borrower and Tipping, LLC, a Delaware limited liability company
and Affiliate of Borrower that no longer has any interest in the Project
(“Tipping”), entered into that certain Construction Financing Agreement, dated
as of October 29, 2013, as amended by that certain First Amendment to
Construction Financing Agreement, entered into and effective as of January 31,
2014, and that certain Second Amendment to Construction Financing Agreement,
entered into and effective as of April 1, 2014, together with that certain
Initial Preliminary Items Agreement, dated as of October 29, 2013 (the foregoing
documents shall be referred to, together with all Exhibits and Schedules
attached thereto, as the “Original CFA”);

 

WHEREAS, the Original CFA, by its terms, expressly required an amendment thereto
or an amendment and restatement thereof and Borrower and Lender desire to so
amend and restate the Original CFA and to make the other agreements set forth
herein;

 

WHEREAS, this Agreement establishes a facility that contemplates two phases, the
first of which shall be a construction phase during which Advances shall be made
in accordance with the terms hereof and the Construction Note;

 

WHEREAS, upon Power Substantial Completion of the Project and the satisfaction
of certain other terms and conditions hereunder, the second phase of the
facility will commence whereby the Construction Note shall be replaced with the
Term Note in accordance with the terms hereof; and

 

WHEREAS, Borrower, Pledgor and Lender have entered into, or shall enter into,
certain Security Documents pursuant to which Borrower or Pledgor, as applicable,
have granted, or will grant, to Lender certain Liens on, and other rights to,
Borrower’s interests in the Land, the Project and other Collateral, and
Pledgor’s ownership and other interest in Borrower, in each case, as security
for the Obligations of Borrower.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower and Lender hereby agree as follows:

 

ARTICLE I

Definitions

 

Capitalized terms used in this Agreement and the other Transaction Documents
without definition, including in their respective preambles and recitals, shall
have the meanings provided in Appendix A unless the context clearly requires
otherwise. Unless otherwise specified, all accounting terms used herein and in
any other Transaction Document shall be interpreted, all accounting
determinations and computations hereunder or thereunder shall be made, and all
financial statements required to be delivered hereunder or thereunder shall be
prepared in accordance with GAAP.

 

1

 

 

ARTICLE II

Commitment Fee; Required Equity; Advances; Retainage; Construction Note Interest
Rate;

Credit Spreads; Taxes; Required Accounts; Control Agreement;

Security Interest; Term; Prepayment; Financial Model

 

Section 2.01. Commitment Fee. Lender acknowledges receipt of the Commitment Fee
and Borrower acknowledges and agrees that the entire Commitment Fee is deemed
earned by Lender.

 

Section 2.02. Equity Investment; Debt Investment; Project Costs.

 

(a)Required Equity Investment. Prior to the date of the first Advance and
continuing until the Conversion Date, Borrower’s Equity Investment (as
hereinafter defined) must be equal to at least the product of the Required
Equity Percentage multiplied by the then-current Estimated Project Costs for the
Project. As used herein, Borrower’s “Equity Investment” at any one time means
the sum of the Project Costs previously paid by Borrower (including any amount
being paid concurrently with submission of an application for an Advance but
excluding any amounts in the Contingency Reserve Account); provided, however
that the funds used by Borrower to pay such Project Costs shall not have been
obtained by Borrower pursuant to any loans or other arrangements evidencing
Indebtedness of Borrower. Borrower shall promptly notify Lender if Borrower
believes changes should be made to the Estimated Project Costs for any reason,
including changes in current or future anticipated expenditures. Any such
notification shall set forth in reasonable detail the amount and calculations of
any such changes. Without limiting the foregoing, it is expressly agreed that
Lender may require an analysis by Lender’s Engineer of the Estimated Project
Costs at any time, but not more often than monthly. If Lender’s Engineer
certifies, following consultation with Borrower, that a change to the Estimated
Project Costs is necessary to accurately reflect anticipated or required
modifications to the Project Costs, Lender may require such changes. In the
event of such modification of Estimated Project Costs: (i) the amount of the
“Estimated Project Costs” shall thereafter be deemed to be the modified number;
(ii) if the Estimated Project Costs have increased: (A) the Maximum Debt
Percentage shall be deemed to be decreased to an amount equal to the Maximum
Loan Amount divided by such revised Estimated Project Costs, and (B) the
Required Equity Percentage shall be deemed to be increased to an amount equal to
One Hundred Percent (100%) minus the revised Maximum Debt Percentage; and (iii)
if the Estimated Project Costs have decreased, there shall be no change in the
Required Equity Percentage or Maximum Debt Percentage. Without limiting the
foregoing, and notwithstanding anything to the contrary herein: (1) in the event
the remaining total costs of completing the Project at any time exceeds the
remaining amount Lender would be required to advance pursuant to Section 2.02(b)
hereof as a result of an increase in Estimated Project Costs (such amount being
referred to herein as an “Equity Investment Deficiency”): (a) the Equity
Investment required from Borrower shall be automatically increased by the amount
of such Equity Investment Deficiency; and (b) Lender shall not be required to
make any further Advances until such time as Borrower increases its Equity
Investment accordingly; and (2) in the event that, at any time, the Debt
Investment (as defined in Section 2.02(b) below) exceeds the Maximum Loan
Amount, Borrower shall, within three (3) Business Days of its receipt of written
notice from Lender, pay to Lender an amount equal to such difference (without
premium or penalty).

 

(b)Maximum Debt Investment. Notwithstanding anything to the contrary in this
Agreement or any related Transaction Document and without in any way limiting
Borrower’s obligations above with respect to the Equity Investment, it shall be
an additional condition precedent to any Advance or release of any Retainage
that Lender’s Debt Investment (as hereinafter defined) never exceed the lesser
of the Maximum Loan Amount; or (ii) the product of the Maximum Debt Percentage
multiplied by the then-current Estimated Project Costs. As used herein, the
“Debt Investment” means an amount calculated by Lender to be equal to the sum
of: (A) the total of all Advances made by Lender hereunder; (B) interest accrued
and unpaid under the Construction Note; (C) the amount of the Debt Service
Reserve Required Balance estimated by Lender to be advanced into the Debt
Service Reserve Account as a condition to Conversion; (D) any other amounts owed
by Borrower to Lender (or estimated by Lender to be owed prior to the
anticipated Conversion Date) under Section 13.10 or otherwise; and (E) the
amount of any Retainage withheld by Lender (or estimated to be withheld prior to
the anticipated Conversion Date) to be disbursed in accordance with Section 4.03
hereof.

 

2

 

 

Section 2.03. Advances; Retainage.

 

(a)Generally. Subject to the applicable progress of the work performed as of the
date for such Advance in the specific breakdown amounts, and as detailed in, the
applicable Schedule of Values, Lender shall make Advances to: (i) EPC
Contractor, The Austin Company, Equipment Dealer, vendors of the Equipment and
other Materials and other applicable payees for the account of Borrower; and
(ii) Borrower as reimbursement for Project Costs subject to proof of payment
satisfactory to Lender. All Advances are subject to the approval of Borrower,
Lender and Lender’s Engineer. Without limiting the foregoing, Borrower expressly
agrees: (A) that Lender may elect to pay invoices from, or amounts due to,
Equipment Dealer, Caterpillar Inc., an authorized dealer of Caterpillar
equipment, The Austin Company, or the seller of the Land, directly to such
parties rather than to EPC Contractor or any other Person; and (B) to notify
Lender, at the time of any application for an Advance, of any invoices from the
Persons described in subsection (A) above that are related to such application.
The proceeds of each Advance shall be used solely for the payment of Project
Costs. All Advances shall be made in accordance with American Institute of
Architects standards, where applicable, or as otherwise approved by Lender.

 

(b)Retainage. Unless otherwise agreed by Lender, at the time of each Advance,
Lender shall withhold from each Advance to EPC Contractor or The Austin Company
an amount (each, a “Retainage”) equal to ten percent (10%) of the Project Costs
for which such Advance is requested. The Retainage will be disbursed pursuant to
Section 4.03.

 

(c)Application. Each application for an Advance: (i) shall be supported by a pay
proceeds letter, in the form attached as Exhibit I, executed by a representative
of Borrower duly authorized to request Advances under this Agreement; (ii) shall
include a written application and payment request, in form and substance
satisfactory to Lender and Lender’sEngineer (which may include forms AIA G702
and 703 promulgated by the American Institute of Architects) that is executed by
a representative of EPC Contractor; and (iii) shall be supported by such
evidence as Lender shall reasonably require, including monthly progress photos,
periodic status reports and a monthly updated construction schedule and
supporting documentation from applicable Subcontractors. Advance requests
submitted by Borrower shall be deemed to constitute Borrower’s approval of such
requestedAdvance and, for purposes hereof, the work related thereto. Lender
reserves the right to change the forms required for Advances at any time upon
prior written notice to Borrower. Borrower acknowledges and agrees that any
Person listed on Schedule 4 to this Agreement is a representative of Borrower
duly authorized to request Advances under this Agreement. Advances may not be
requested more than once per calendar month. All applications for Advances and
supporting documentation must be provided at least seven (7) Business Days prior
to the date of the Advance unless waived by Lender in each instance. Each
application for an Advance shall be sent by Borrower to the office of Lender, at
the following address: Caterpillar Financial Services Corporation, 2120 West End
Avenue, Nashville, TN 37203 Attention: Credit Manager, Cat Power Finance –
Americas, or in such other manner or to such other address designated by Lender
in writing from time to time (which may include, at Lender’s option, submission
by electronic means such as electronic mail or facsimile). Borrower shall apply
only for Advances for work that has been completed, and as provided for in the
Schedule of Values. Without limiting the foregoing, it is expressly agreed that
Borrower shall not apply for Advances, and Lender shall not have any obligation
to make any Advances, for any Project Element in an amount that: (A) causes the
expenditures for that Project Element to exceed its Scheduled Value (plus any
unused portion of the applicable contingency set forth as a Scheduled Value); or
(B) exceeds the value of the applicable progress of the work performed as of the
date stated in the Advance with respect to such Project Element.

 

3

 

 

(d)Lender Approvals. The making of any Advance by Lender shall not constitute or
be interpreted as (i) an approval or acceptance by Lender of the work done that
is the subject of the Advance or through the date of the Advance, (ii) a
certification that any progress has been achieved or (iii) a representation,
warranty or indemnity by Lender to any Person as to the nature of the Project,
its construction, the achievement of any condition to funding or the Equipment’s
or Materials’ intended use or against any deficiency or defect in the work or
against any breach of any contract. The exercise by Lender or Lender’s Engineer
of rights of inspection, approval, or inquiry granted to Lender in this
Agreement, including any inspections and approvals of the Support Documents, the
Financial Model, the Operating Plan, the Borrower Operating Budget, the Schedule
of Values, the EPC Agreement and the other Construction Documents, the Permits
and Related Rights, the workmanship and materials used in completion of said
Project, the certificates and other evidence adduced to prove the achievement of
any condition to funding or of the Project itself, are acknowledged to be solely
for the protection of Lender’s interests under this Agreement, and under no
circumstances shall they be construed to impose any responsibility or liability
of any nature whatsoever on Lender to any Person (it being expressly agreed that
neither Lender nor Lender’s Engineer be deemed to have made any express or
implied representation or warranty with respect to the foregoing).

 

(e)Evidence of Indebtedness. Each Advance shall be evidenced by the Notes and
one or more accounts or records maintained by Lender in the ordinary course of
business, including an account on the books or systems of Lender in which will
be recorded the Advances, interest applicable thereto, certain other payment
Obligations of Borrower under this Agreement with respect to such Advances, and
other appropriate debits and credits as provided herein. The accounts or records
maintained by Lender shall be conclusive evidence, absent manifest error, of the
amount of Indebtedness of Borrower to Lender, including the interest rates
applicable thereto. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the Obligations.

 

(f)Notice of Events Relating to Article VI Representations. If, after making an
application for an Advance, Borrower obtains knowledge of any event or
occurrence that would have constituted a breach of a representation or warranty
set forth in Article VI hereof if Borrower had knowledge thereof at the time it
made such application: (i) Borrower shall immediately notify Lender; and (ii)
without limiting Lender’s other rights and remedies, Lender may elect in its
discretion not to make such Advance.

 

Section 2.04. Construction Note. In consideration of any and all Advances made
by Lender hereunder, Borrower agrees to pay to Lender, in accordance with the
terms of the Construction Note, the amount of the Advances together with
interest and all other amounts due thereunder. All interest shall be computed on
the basis of actual days elapsed and a year of three hundred sixty (360) days
and shall be due and payable on a monthly basis during the term of the
Construction Note (from cash from an addition to Equity funded by a source other
than Retained Earnings). Interest shall accrue on each Advance at a floating
rate which shall be equal to the sum of the Base Rate plus the Applicable
Construction Loan Margin, in each case calculated by Lender not more than seven
(7) Business Days prior to the date of such Advance. Once set for a particular
Advance, the Applicable Construction Loan Margin shall remain fixed for such
Advance during the entire term of the Construction Note unless adjusted by
Lender due to a Market Disruption Event as set forth in Section 7.16. The Base
Rate for an Advance shall be reset on each Reset Date during the term of the
Construction Note as set forth in the definition of the Base Rate.

 

4

 

 

Section 2.05. Determining the Applicable Construction Credit Spread Adjustment
and the Applicable Term Credit Spread Adjustment. The financial institutions
that act as agents for Lender’s United States Medium Term Note program shall be
deemed to be acceptable sources for all indicative pricing quotations used in
determining the Construction Credit Spread Adjustment and the Term Credit Spread
Adjustment. Notwithstanding the foregoing, Lender shall utilize only such
indicative pricing quotations that Lender in its sole discretion deems to be
consistent with then-applicable market conditions. Lender will occasionally
combine actual debt issuance credit spreads with a representative indicative
pricing quotation to determine the Construction Credit Spread Adjustment or the
Term Credit Spread Adjustment. Upon written request, Lender shall provide
Borrower with the Construction Credit Spread Adjustment or the Term Credit
Spread Adjustment used to calculate the interest rate applicable to Advances
under the Notes.

 

Section 2.06. Taxes. Borrower shall be responsible for, and shall promptly pay
and discharge, all Taxes, fees and assessments that may be payable by or imposed
upon Borrower, Lender or the Project, including any of the foregoing arising out
of any Advance or any Transaction Document. Without limiting the foregoing, it
is expressly agreed that payments to Lender shall be made net of withholding
Taxes and that Borrower shall pay all withholding Taxes. Upon request by Lender,
Borrower shall furnish evidence satisfactory to Lender, of the payment of all
amounts required under this Section 2.06. Without limiting the foregoing, Lender
may, at its option, make a standing election for Borrower to provide evidence of
all payments of Taxes within thirty (30) days of the applicable due date,
without further requests by Lender.

 

Section 2.07. Required Accounts; Control Agreement.

 

(a)Prior to the initial Advance hereunder, Borrower shall enter into a Control
Agreement and shall establish: (i) a debt service reserve account that provides
for cash reserves in support of certain payment Obligations of Borrower as
further set forth in the Cash Application Hierarchy Provisions (the “Debt
Service Reserve Account”); (ii) a revenue account into which all Revenues of the
Project shall be deposited and from which transfers shall be subsequently made
in accordance with the Cash Application Hierarchy Provisions (the “Revenue
Account”); (iii) a major maintenance reserve account to be utilized for major
maintenance expenses as further set forth in the Cash Application Hierarchy
Provisions (the “Major Maintenance Reserve Account”); (iv) an operating account
from which operation, maintenance and general administrative expenses of the
Project shall be paid as further set forth in the Cash Application Hierarchy
Provisions (the “Operating Account”); and (v) in the event Borrower elects to
provide a Contingency Reserve Account in lieu of a Contingency Letter of Credit
pursuant to the terms of Section 2.07(c) below, such Contingency Reserve
Account. Borrower shall maintain its applicable Required Accounts until all
Obligations of Borrower are satisfied in full (provided, however, that any
Contingency Reserve Account may be terminated on the Contingency Assurance
Release Date). All Required Accounts shall be in form and substance and with a
U.S. financial institution acceptable to Lender that has an internet-based wire
transfer system with electronic set-up, approval and release ability for the
Required Accounts. All costs of establishing and maintaining the Required
Accounts shall be paid by the Borrower. Borrower shall have title to the
Required Accounts and all interest income from the Required Accounts shall be
maintained in such accounts for distribution as allowed pursuant to this
Agreement. Funds shall be distributed from the Required Accounts solely in
accordance with the terms of the Cash Application Hierarchy Provisions,
dictating the disbursement and uses of all of Revenues, including funding
payments due under the Notes and reserves to support the Debt Service Reserve
Account and the Major Maintenance Reserve Account.

 

5

 

 

(b)Commencing on a date selected by Borrower that is not later than the
Conversion Date and continuing until all Obligations of Borrower are satisfied
in full, Borrower shall maintain at all times: (i) in the Debt Service Reserve
Account an amount equal to at least the Debt Service Reserve Required Balance;
and (ii) in the Major Maintenance Reserve Account, an amount equal to at least
the Major Maintenance Reserve Required Balance.

 

(c)Prior to the initial Advance hereunder, Borrower shall either: (a) establish
and fund the Contingency Reserve Account with an amount equal to not less than
One Million Five Hundred Thousand Dollars ($1,500,000) from cash resulting from
an addition to equity (not from funds obtained by Borrower pursuant to any loans
or other arrangements evidencing Indebtedness of Borrower); or (b) provide
Lender with a Contingency Letter of Credit pursuant to which the issuer thereof
has no recourse against Borrower. Once established or provided, the foregoing
must be maintained until the Contingency Assurance Release Date.

 

Section 2.08. Term. This Agreement shall remain in effect so long as any sums
are owing or any Obligations remain to be performed by Borrower to or for the
benefit of Lender under the Transaction Documents. Lender’s commitment to make
Advances under this Agreement shall terminate upon the earlier of (a) January 1,
2015, if the conditions precedent to the initial Advance have not been satisfied
by such time and Lender thereafter elects to terminate this Agreement by
delivery of written notice to Borrower of such termination; (b) the Conversion
Date Deadline; or (c) the date upon which Lender or Borrower terminates this
Agreement pursuant to any term of this Agreement. No termination (whether by
default or the passage of time) shall affect or impair the rights, powers, or
privileges of Lender or the Obligations of Borrower relating to (i) any
transaction or event occurring prior to the effective date of such termination
or (ii) any of the undertakings, agreements, covenants, indemnifications,
warranties, or representations of Borrower contained in the Transaction
Documents, including the obligations of Borrower under Section 13.10 hereof. All
such undertakings, agreements, covenants, indemnities, warranties, and
representations of Borrower shall survive such termination.

 

Section 2.09. Prepayment.

 

(a)The Construction Note. Borrower may not prepay the principal of the
Construction Note except to the extent required by Lender pursuant to Section
2.02(a) or 2.09(c).

 

(b)The Term Note. Provided that no Default has occurred, Borrower may prepay the
Term Note only as follows: (i) Borrower shall give Lender not less than thirty
(30) days advance written notice of the intended date of prepayment (which such
notice shall be irrevocable); (ii) the prepayment shall be made on a scheduled
payment due date; (iii) the minimum payment amount shall be the full outstanding
principal balance plus all accrued interest; (iv) Borrower shall pay a
prepayment fee equal to the Prepayment Calculation Rate times the amount of such
prepayment; and (v) Borrower shall pay any other amounts due hereunder,
including any amounts due under Section 13.10.

 

(c)Mandatory Prepayment upon receipt of Extraordinary Proceeds. Borrower shall
promptly notify Lender in writing of any anticipated Extraordinary Proceeds and
shall direct any payor thereof to pay such amounts directly to the Revenue
Account, except to the extent such payor has already agreed to pay such proceeds
directly to Lender, including as loss payee with respect to the proceeds of any
insurance policies maintained by Borrower. Upon Borrower’s receipt of any
Extraordinary Proceeds, Lender may elect for all or a portion of such payments
to be applied as a full or partial prepayment, as applicable, of the Note
(together with a prepayment fee equal to the Prepayment Calculation Rate times
the amount of such prepayment). No such application shall in any way limit any
other conditions precedent or obligations of Borrower hereunder. In the event
any portion of such prepayment is applied to the Term Note and no Event of
Default has occurred and is continuing, Borrower’s payment obligations under
such Term Note will be re-amortized over the remaining term of the Note and, at
Lender’s request, Borrower shall execute a replacement Term Note or other
documentation required by Lender to evidence the amended payment obligations.

 

6

 

 

(d)No Reborrowing. No principal amounts repaid or prepaid under any Note may be
reborrowed.

 

Section 2.10. Financial Model. Once approved by Lender pursuant to Section 4.01,
the Original Financial Model shall be the Financial Model for all purposes
hereunder unless modified in accordance with the terms of this Section 2.10. Not
more than annually, unless otherwise agreed by Lender, Borrower may provide a
revised financial model (“Proposed Financial Model”) for consideration by
Lender. Lender shall approve the Proposed Financial Model if such model employs
the methodology used in the Financial Model previously approved and is certified
by an authorized officer of Borrower as providing a reasonable estimate as of
the date of the certification as to future Project performance, based on all
information then known to Borrower, provided, however, that no warranty is made
with respect to any projections or other forward-looking statements provided by
or on behalf of Borrower, including any projections with respect to the
Financial Model or any forecast delivered thereunder. As a condition to Lender’s
approval, Lender may require Borrower to make a partial prepayment under the
Note (together with a prepayment fee equal to the Prepayment Calculation Rate
times the amount of such partial prepayment) to the extent Lender reasonably
believes such prepayment is necessary in light of the Proposed Financial Model
to maintain, in a manner consistent with the Original Financial Model: (A)
Borrower’s ability to service the debt and pay ongoing expenses; and (B)
Borrower’s ability to comply with all terms and conditions hereof, including the
covenants, representations and warranties to Lender as are set forth on Exhibit
N. Upon approval of such Proposed Financial Model and receipt of any prepayment
required in connection with such approval, a reference to such model shall be
added to Exhibit E to this Agreement and shall constitute “Financial Model” for
all purposes hereunder.

 

ARTICLE III

Acceptable Credit Support; Completed EPC Agreement,

Performance Guarantee Agreement and O&M Agreement

 

Section 3.01. Acceptable Credit Support Generally. Borrower expressly
acknowledges and agrees that Lender requires the Austep Guaranties and such
other demand guaranties, letters of credit, bonding, insurance and/or other
credit enhancements to support EPC Contractor’s and O&M Contractor’s
creditworthiness and their respective obligations under the EPC Agreement, O&M
Contract and Performance Guarantee Agreement, from such sureties, banks or
companies and on such documents, instruments and agreements that are, in each
case, satisfactory to Lender in its sole and absolute discretion (hereinafter
the “Acceptable Credit Support”). Borrower further expressly acknowledges and
agrees that: (a) this Agreement is being executed prior to Lender’s receipt,
review, internal due diligence and formal approval of such Acceptable Credit
Support; and (b) without limiting the foregoing, Lender shall have sole and
absolute discretion with respect to whether Acceptable Credit Support has been
provided. Nothing in this Article III shall be deemed in any way to limit
Borrower’s obligations under Article XII hereof with respect to insurance
required by Borrower or any other Person.

 

Section 3.02. Bonds and other Acceptable Credit Support with respect to the EPC
Contractor. Without limiting the generality of Section 3.01, it is expressly
agreed that Borrower must provide and deliver to Lender:

 

7

 

 

(a)one or more payment and performance bonds which: (i) in each case: (A) are in
form and substance and from an issuer satisfactory to Lender; (B) name Lender
and Borrower as dual obligees, (C) provide for Lender’s right to full
subrogation to Borrower’s rights under the bonds; and (D) include such other
assurances and endorsements as Lender may require; and (ii) collectively address
all of the following: (A) payment and performance with respect to the completion
of the Project in accordance with the terms of the EPC Agreement and the other
Construction Documents, including payment and performance with respect to the
completion of all construction and work by the Subcontractors; and (B) payment
for all labor and materials furnished by EPC Contractor’s suppliers and
laborers; provided, however, Lender agrees that (1) no bond shall be required
for the amount of the cost of the generator sets and related equipment sold by
the Equipment Dealer that are branded by Caterpillar, Inc.; (2) so long as the
Subcontract between EPC Contractor and The Austin Company is satisfactory to
Lender, the bonds provided by The Austin Company with respect to its scope of
work thereunder may be provided together with the bonds provided by EPC
Contractor towards satisfaction of this condition precedent (it being the
intention of the parties that each of these bonds must still satisfy all of the
foregoing conditions precedent to the satisfaction of Lender); (3) warranty
obligations of EPC Contractor under the EPC Agreement, and associated liability,
may be excluded from the payment and performance bonds described above so long
as a warranty bond acceptable to Lender or other Acceptable Credit Support is
provided in support of such obligations and liabilities; (4) the obligations and
liability of EPC Contractor with respect to the design of the Project and any
associated Intellectual Property Rights, including lack of infringement of third
party’s rights, may be excluded from the payment and performance bonds described
above so long as an insurance policy acceptable to Lender or other Acceptable
Credit Support is provided in support of such obligations and liabilities;

 

(b)one or more warranty bonds or other Acceptable Credit Support supporting the
warranty obligations of EPC Contractor under the EPC Agreement, and associated
liability, that may be excluded from the payment and performance bonds described
in Section 3.02(a) above;

 

(c)insurance or other Acceptable Credit Support supporting the obligations and
liability of EPC Contractor with respect to the design of the Project and any
associated Intellectual Property Rights, including lack of infringement of third
party’s rights, that may be excluded from the payment and performance bonds
described in Section 3.02(a) above; and

 

(d)in the event any insurance serves as Acceptable Credit Support, Lender may in
its discretion update Exhibit O (Minimum Insurance Requirements) or otherwise
memorialize the requisite insurance provider, coverage amounts, deductibles and
related information in connection with an such approval by Lender.

 

Section 3.03. Acceptable Credit Support with respect to the O&M Contractor.
Without limiting the generality of Section 3.01, it is expressly agreed that:
(a) Borrower must provide and deliver to Lender Acceptable Credit Support with
respect to O&M Contractor’s creditworthiness and obligations under both the O&M
Contract and the Performance Guarantee Agreement; (b) any Acceptable Credit
Support for the Performance Guarantee Agreement that consists of a Letter of
Credit must (i) secure the obligations of O&M Contractor under the Performance
Guarantee; (ii) be in form and substance satisfactory to Lender, naming Borrower
as applicant and Lender as beneficiary (as assignee of Borrower); (iii) be
issued by a United States financial institution acceptable to Lender; and (iv)
be in an amount equal to not less than Two Million Five Hundred Thousand Dollars
($2,500,000); and (c) in the event any insurance serves as Acceptable Credit
Support, Lender may in its discretion update Exhibit O (Minimum Insurance
Requirements) or otherwise memorialize the requisite insurance provider,
coverage amounts, deductibles and related information in connection with an such
approval by Lender.

 

Section 3.04. Completed EPC Agreement, Performance Guarantee Agreement and O&M
Agreement. Borrower expressly acknowledges and agrees that: (a) although the EPC
Agreement, Performance Guarantee Agreement and O&M Agreement (the “Applicable
Incomplete Documents”) have been executed as of the date this Agreement is
executed and are identified in Appendix A hereto, certain Annexes, Exhibits and
Schedules thereto have not been finalized; (b) completion of such Annexes,
Exhibits and Schedules and Lender’s acceptance thereof in its sole and absolute
discretion remain conditions precedent to the initial Advance hereunder; (c)
Lender has expressly reserved, and hereby expressly continues to reserve, its
right to comment on and approve of, in its sole and absolute discretion, all
such Annexes, Exhibits and Schedules as well as the rest of the Applicable
Incomplete Documents once such attachments are finalized; and (d) Lender may
require Borrower and EPC Contractor and O&M Contractor, as applicable, to
execute documentation acceptable to Lender confirming the update, replacement or
addition of such Annexes, Exhibits and Schedules as well as any other
modifications to the Applicable Incomplete Documents required by Lender
hereunder.

 

8

 

 

ARTICLE IV

Conditions of Advances

 

Section 4.01. Initial Advance. Notwithstanding any provision of any Transaction
Document, Lender shall not be obligated to make the initial Advance hereunder
until each of the following conditions has been received or satisfied, all in
form and substance satisfactory to Lender (in consultation with Lender’s
Engineer to the extent desired by Lender):

 

(a)Permitted Ownership Acquisition. Lender shall have received and approved in
its sole and absolute discretion such documents and information as it requires
regarding the Permitted Ownership Acquisition, including (i) copies of the
applicable purchase agreement, escrow agreement and all related documentation,
(ii) a chart of the ownership structure following any Permitted Ownership
Acquisition, including the identity of the direct and indirect owners of
Borrower; (iv) evidence of consummation of such Permitted Ownership Acquisition
(it being expressly agreed that all documentation and information related to
such Permitted Ownership Acquisition, including the documentation, timing and
structure are subject to review and approval by Lender in its sole and absolute
discretion in all respects);

 

(b)Permits and Related Rights. Borrower shall have obtained and furnished to
Lender copies of all Permits and Related Rights for the Project that are
required to have been obtained by such date, including any Deferred Permits and
Related Rights to the extent required by Section 7.19;

 

(c)Acceptable Credit Support. Lender shall have received Acceptable Credit
Support, including: (i) the Austep Guaranties and opinions of Italian counsel
regarding the same; and (ii) bonds, insurance policies, letters of credit,
demand guaranties or such other information and documents required by Article
III hereof;

 

(d)Organizational and Governing Documents. Lender shall have received copies of
the organizational and governing documents of Borrower, Pledgor, EPC Contractor
and O&M Contractor that: (i) are certified by an authorized officer of Borrower
and Pledgor, as applicable, as being true and correct copies thereof; and (ii)
are in form and substance satisfactory to Lender (it being expressly
acknowledged and agreed that, with respect to Borrower and Pledgor, Lender may
require the foregoing in effect both before and after the Permitted Ownership
Acquisition);

 

(e)Existence and Good Standing. Lender shall have received a certificate of
existence and good standing certificate with respect to Borrower, Pledgor, EPC
Contractor and O&M Contractor, issued as of a recent date acceptable to Lender
by the Secretary of State or other appropriate and authorized official of the
jurisdiction of organization of each such Person, and, if different, a good
standing certificate with respect to Borrower, EPC Contractor and O&M Contractor
issued as of a recent date acceptable to Lender by the Secretary of State or
other appropriate and authorized official of the jurisdiction where the Project
shall be located;

 

9

 

 

(f)Authorization. Borrower and Pledgor shall have provided in form and substance
satisfactory to Lender: (i) properly certified resolutions of Borrower’s board
of directors, general partner, manager, managing partner or other governing body
duly authorizing the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the Project (it being expressly
acknowledged and agreed that Lender may require the foregoing in effect both
before and after the Permitted Ownership Acquisition); (ii) properly certified
resolutions of Pledgor’s board of directors, general partner, manager, managing
partner or other governing body duly authorizing the execution and delivery of
the Pledge Agreement; and (iii) such other authorizations and other documents as
Lender may require;

 

(g)Certifications. Lender shall have received a certificate, in the form of the
document attached hereto as Schedule 4, signed by an authorized officer and/or
manager of Borrower which shall certify the names of the officers of Borrower
authorized to apply for Advances under this Agreement, together with the true
signatures of such officers;

 

(h)Construction Documents. Borrower shall have provided a copy of the duly
executed Construction Documents in form and substance satisfactory to Lender
(including the EPC Agreement, the Subcontract between EPC Contractor and Austep
Guarantor and the Subcontract between EPC Contractor and The Austin Company,
together with any guaranties or other related credit support), together with
evidence satisfactory to Lender that that Borrower has assigned all of its
rights under the Construction Documents to Lender as additional Collateral; and
all Annexes, Exhibits and Schedules to such Construction Documents shall have
been finalized, reviewed and approved by Lender in accordance with Section 3.04
hereof (it being expressly agreed that all such documentation be subject to
review and approval by Lender in its sole and absolute discretion in all
respects);

 

(i)Assignability of Subcontracts. All of EPC Contractor’s subcontracts providing
for the performance of work under the Construction Documents shall be assignable
to Lender in the case of a default by EPC Contractor under the applicable
Construction Documents and Lender shall have received such additional
documentation it requires with respect to such assignment, including with
respect to the Subcontract between EPC Contractor and The Austin Company and the
Subcontract between EPC Contractor and Austep Guarantor;

 

(j)Schedule of Values; Original Financial Model; Balance Sheet; Fuel Supply
Agreement Reporting; Other Financial Information. Lender shall have approved (i)
the Schedule of Values which shall set out each and every Project Element and
the Scheduled Value for each such Project Element, (ii) the Original Financial
Model; (iii) the most recent prior-month end balance sheet of Borrower; (iv)
information satisfactory to Lender regarding the manner in which Fuel Supply
Agreements shall be reported to ensure proper identification of Required Fuel
Agreements in accordance with Section 7.08 hereof; and (v) such other financial
information and projections as Lender shall require;

 

(k)Support Documents (including Compost Agreement and Required Fuel Supply
Agreements). Borrower shall have provided a copy of the duly executed Support
Documents in form and substance satisfactory to Lender, together with:

 

(i)evidence satisfactory to Lender that: (A) all Annexes, Exhibits and Schedules
to such Support Documents shall have been finalized, reviewed and approved by
Lender (it being expressly agreed that all such documentation be subject to
review and approval by Lender in its sole and absolute discretion in all
respects in accordance with Section 3.04 hereof); (B) any and all conditions
precedent to the effectiveness of such Support Documents have been fully
satisfied;

 

10

 

 

(C) Borrower has assigned all of its rights under the Support Documents to
Lender as Collateral;

 

(ii)a description of key milestones set forth in the Support Documents and an
associated timeline verifying the ability of Borrower to comply with such
obligations;

 

(iii)a copy of any amendments to any Support Documents that Lender determines in
its sole and absolute discretion to be necessary or desirable to address delays
in project development and resulting changes in the various milestones;

 

(iv)such other information required by Lender to confirm that the Conversion
Date Deadline is appropriate; and

 

(v)evidence that any previously executed Support Documents that are no longer
contemplated for the Project have been appropriately terminated; and

 

(vi)evidence that Borrower is able to comply with requirements in all Support
Documents and all Fuel Supply Agreements (whether or not such Fuel Supply
Agreements constitute Support Documents), including accepting any tonnage of
feedstock required of Borrower under such Fuel Supply Agreements.

 

(l)Security Documents. Borrower shall have executed and delivered to Lender, or
have executed and delivered to Lender by the appropriate parties, such documents
as may be necessary in Lender’s sole opinion to grant, perfect or preserve
Lender’s first priority Security Interest in the Collateral and its ability to
exercise its rights with respect thereto, including the Pledge Agreement, the
Required Consents and the other Security Documents and any and all further
documents, instruments or records required by law or deemed desirable by Lender
(provided, however, that Required Consents shall only be necessary with respect
to Required Fuel Supply Agreements to the extent provided in Section 7.08(b)
hereof);

 

(m)Construction Note and other Transaction Documents. Borrower shall have
executed and delivered to Lender, or have executed and delivered to Lender by
the appropriate parties, all other Transaction Documents (including the
Construction Note);

 

(n)Lien Searches and Recordations. Lender shall have: (i) performed such UCC and
other lien record searches it requires; (ii) obtained results satisfactory to
Lender; and (iii) received evidence satisfactory to Lender that it has obtained
a perfected first priority Security Interest in the Collateral;

 

(o)Lien Waivers. If applicable, Borrower shall have furnished to Lender such
lien waivers and releases as are required by Lender from any existing secured
lien holder;

 

(p)Application and Related Conditions. Borrower shall have delivered to Lender
an application for such Advance together with other information required
pursuant to Section 2.03(c) and all other conditions in Section 2.03 shall have
been satisfied in full;

 

11

 

 

(q)Land Documents; Real Property. (i) All Land Documents, or as appropriate
accurate copies thereof, shall have been delivered to Lender, duly authorized,
executed and delivered by the parties thereto and, to the extent applicable and
required by Lender, duly recorded; (ii) Lender shall have received a commitment
for title insurance for the Land including all endorsements required by Lender
from a title insurance company acceptable to Lender, providing for the issuance
of a loan policy that insures the Lien of Lender on Borrower’s rights to the
Land to the Maximum Loan Amount and that contains no exceptions which are
unacceptable to Lender; and (iii) to the extent Lender deems necessary or
desirable Lender shall have received: (A) a survey of the Land and site plan for
the Project; (B) landlord or mortgage waivers; (C) evidence that the Land is
zoned for the intended use; (D) an appraisal of the Land in a form and from an
appraiser acceptable to Lender that substantiates a value for the Land and
existing buildings of not less than One Million Five Hundred Fifty Thousand
Dollars ($1,550,000); and (E) any other agreements, instruments or documents
relating to the Land as required by Lender;

 

(r)Environmental Due Diligence. Borrower shall have conducted: (a) all
appropriate inquiries for the purpose of establishing the bona fide prospective
purchaser liability protection pursuant to Section 101(40) and 107(r) of the
Comprehensive Environmental Response, Compensation and Liability Act in
compliance with the requirements of 40 CFR Part 312, including the completion of
an updated Phase I Environmental Site Assessment in strict conformance with the
requirements of the currently applicable ASTM E1527 standard, as that standard
may be amended and revised from time to time (“Phase I ESA”); and (b) any and
all additional environmental assessment activities that Lender may require, such
as the completion of Phase II soil and groundwater sampling, in response to the
results of the updated Phase I ESA or as Lender otherwise deems appropriate in
its sole discretion. For purposes of clarification, the parties expressly
acknowledge that the updated Phase I ESA report issued pursuant to the ASTM
E1527 standard shall, prior to the first Advance hereunder, either be issued to
Lender or expressly provide Lender with a right of reliance in a form acceptable
to Lender; and

 

(s)Evidence of Insurance. Lender shall have received evidence of all insurance
required under the Security Documents and this Agreement;

 

(t)Approvals. The Advance shall have been approved by Lender, Lender’s Engineer
and Borrower (Borrower’s submission of an application in accordance with Section
2.03 being conclusive evidence that Borrower has approved such Advance);

 

(u)Financial Statements. Lender shall have received all financial statements,
including those required pursuant to Section 7.01 hereof;

 

(v)Pay Proceeds including Representations and Warranties. All representations
and warranties herein and in the other Transaction Documents shall be true and
correct as of the date of the initial Advance, or to the extent they relate to
an earlier date such representations and warranties shall be true and correct as
of such earlier date; and Lender shall have received a signed copy of a pay
proceeds letter, in the form attached as Exhibit I, certifying as to the
foregoing and directing payment of funds in accordance with the terms of this
Agreement;

 

(w)Absence of Event of Default or Material Default. There shall not exist any
Event of Default or any other material Default under this Agreement or any other
Transaction Document;

 

(x)Payment of Fees and Expenses. Borrower shall have paid to Lender all fees and
expenses specified in this Agreement, including the Commitment Fee and the
amounts due under Section 13.10 hereof as may then be due and payable;

 

12

 

 

(y)Opinions of Counsel. Lender shall have received written opinions of counsel
to Borrower and Pledgor, as to the transactions contemplated by this Agreement,
the other Transaction Documents to which such Persons are a party, in form and
substance satisfactory to Lender and addressing such items as are set forth on
Exhibits J-1 and J-2 and such other matters required by Lender (it being
expressly acknowledged and agreed that, without limiting any of the foregoing:
(i) the opinion of counsel to Borrower with respect to Borrower’s authorization
and execution of this Agreement on the Effective Date, and prior to consummation
of the Permitted Ownership Acquisition, does not satisfy this condition
precedent; and (ii) Lender shall have such opinions of counsel to Borrower as it
requires after the date of the Permitted Ownership Acquisition that is broader
in scope than the opinion of Borrower’s counsel provided as of the Effective
Date, such form of opinion being subject to Lender’s review and approval in its
sole and absolute discretion);

 

(z)Fuel Supply. Lender shall have received (i) a report and duly executed
certificate, each in form and substance satisfactory to Lender, from an
engineering company acceptable to Lender discussing, among other matters that
Lender may require, the technical and economic viability of the anticipated
supply of the methane/fuel and/or methane/fuel producing materials necessary or
desirable for operation of the Project, including the technical and economic
viability of the methane production estimates set forth in the Financial Model
and Borrower Operating Budget; and (ii) written confirmation from EPC Contractor
in form and substance satisfactory to Lender that: (A) the terms in the Required
Fuel Supply Agreements that specify the minimum quality and types of the fuel
supply thereunder are consistent with the requirements outlined in the EPC
Agreement that the Project is designed to process; and (B) the testing that will
be conducted under such Required Fuel Supply Agreements is consistent with the
testing set forth in the EPC Agreement.

 

(aa)Equity Investment and Debt Investment Requirements. Lender shall have
received evidence that Borrower has met its obligations under Section 2.02,
including proof of payment satisfactory to Lender;

 

(bb)No Material Adverse Event or Similar Occurrence. No Material Adverse Event
has occurred and is continuing with respect to Borrower or Pledgor;

 

(cc)Control Agreement; Required Accounts. The terms of Section 2.07 shall have
been satisfied in full, including: (i) the establishment of the Required
Accounts, including the Contingency Reserve Account in the event Borrower elects
to provide and fund such an account in lieu of a Contingency Letter of Credit
pursuant to the terms of Section 2.07(c); and (ii) the execution of the Control
Agreement with respect thereto;

 

(dd)Contingency Letter of Credit. Lender shall have received and approved the
Contingency Letter of Credit unless Borrower has established and funded a
Contingency Reserve Account pursuant to the terms of Section 2.07(c);

 

(ee)Ownership; No Disqualified Persons. Lender shall have received evidence
acceptable to Lender that no direct or indirect equity interest in Borrower is
beneficially owned by a Disqualified Person, including: (i) certificates
regarding such matters executed by authorized officers of each of the first
indirect owner(s) which collectively own one hundred percent of Borrower and are
taxable entities; (ii) an ownership diagram of Borrower, showing the complete
direct and indirect ownership of Borrower, and any partnership or other
pass-through entity that directly or indirectly owns any interest in Borrower,
up to direct or indirect owners that are individuals or Persons are or will be
treated as taxable “C” corporations; and (iii) any other backup diligence
materials requested by Lender;

 

(ff)Confirmation from Tipping. Confirmation from Tipping that it has consented
to the execution of this Amended and Restated Construction Financing Agreement
and that it is no longer a party to any Transaction Documents, Construction
Documents, Support Documents or other documents related in any way to the
Project;

 

13

 

 

(gg)Completion of Exhibits and Schedules to this Agreement. Lender shall have
received and approved, in its sole discretion in consultation with Lender’s
Engineer where applicable: (i) Exhibit E (Description of Financial Model); (ii)
Exhibit F (Description of Schedule of Values); (iii) Schedule 1 (List of
Construction Documents); (iv) Schedule 2 (Equipment Description); (v) Schedule 3
(List of Support Documents); and (vi) Schedule 6 (Deferred Permits and Related
Rights). Once approved by Lender, the Exhibits and Schedule referenced) above
will be attached in lieu of the original versions included as of the date of
execution of this Agreement and shall thereafter constitute such applicable
Exhibits or Schedule, as applicable.

 

(hh)Other Requirements. Lender shall have received such other documents,
instruments, and agreements as Lender shall request in connection with the
foregoing matters.

 

Section 4.02. Conditions Precedent to each Advance. Notwithstanding any
provision of any Transaction Document, each Advance under this Agreement
(including the initial Advance) shall be made pursuant to the terms of this
Agreement and shall be subject to the fulfillment to Lender’s satisfaction of
all of the following conditions:

 

(a)Satisfactory Construction. All work required to be performed at the stage of
construction for which the Advance is requested shall have been performed in a
good and workmanlike manner and consistent with prudent engineering and
construction practices; and all materials and fixtures usually furnished and
installed at such stage of construction shall have been furnished and installed,
all in compliance with the EPC Agreement and the other Construction Documents;

 

(b)Proof of Completion of Work regarding the Advance. All work for which an
Advance is being requested shall have been successfully completed to the
satisfaction of Lender and Borrower, and Lender shall have received appropriate
evidence of achievement of such work. Appropriate evidence of such achievement
shall consist of (i) written certification by EPC Contractor that: (A) it has
determined that the progress has been successfully achieved; (B) there are no
contractor’s, laborer’s, mechanics’, or materialmen’s liens or other
encumbrances created by EPC Contractor or any Subcontractors affecting the
Project; and (C) all conditions precedent to the Advance have been satisfied in
full; and (ii) at Lender’s option, a certificate from Lender’s Engineer that in
his professional opinion, the construction of the Project, and the Project
itself, has complied, and will continue to comply, with all applicable statutes,
ordinances, codes, regulations, and similar requirements material to the
applicable stage of completion of the Project, and such stage of completion as
identified on the Schedule of Values has been achieved in accordance with the
EPC Agreement and the other Construction Documents, which certificate shall not
be unreasonably withheld, conditioned or delayed;

 

(c)Limits on Amount Advanced. The maximum amount of any Advance shall be
determined by the work completed and the corresponding amounts in the Schedule
of Values as well as the Equity Investment requirements and Debt Investment
limitations of Section 2.02 hereof;

 

(d)Approvals. The Advance shall have been approved by Lender, Lender’s Engineer
and Borrower (Borrower’s submission of an application in accordance with Section
2.03 being conclusive evidence that Borrower has approved such Advance);

 

(e)Lien Waivers. Borrower shall have obtained, or caused EPC Contractor to
obtain, and Borrower shall have attached to each application for an Advance,
executed acknowledgments of payments of all sums due and releases of laborer’s,
mechanic’s, and materialmen’s liens, in the form of Exhibit K or such other form
as may be satisfactory to Lender, from any party having lien rights, which
acknowledgments of payment and releases of liens shall cover all work, labor,
Equipment, and Materials done, supplied, performed, or furnished prior to such
application for an Advance but which may be conditioned on the receipt of the
payment covered by such application for such Advance;

 

14

 

 

(f)Absence of Event of Default or material Default. There shall not exist at the
time of such Advance: (i) an Event of Default or (ii) any other Default under
this Agreement that, in the case of this subsection (ii), could reasonably be
expected to lead to a Material Adverse Event;

 

(g)Representations and Warranties; Documents. All representations and warranties
herein and in the other Transaction Documents shall be true and correct as of
the date of such Advance, or to the extent they relate to an earlier date such
representations and warranties shall be true and correct as of such earlier
date, and there shall have been no amendments, changes or other modifications to
any agreements, instruments or other documents delivered to Lender by Borrower
in connection with the initial Advance, including the Support Documents and
Construction Documents unless otherwise consented to by Lender in writing;

 

(h)No Material Adverse Event. No Material Adverse Event has occurred and is
continuing with respect to Borrower or Pledgor;

 

(i)Balance Sheet. Lender shall have received the most recent prior-month end
balance sheet;

 

(j)Deferred Permits and Related Rights. Borrower shall have obtained and
furnished to Lender copies of any Deferred Permits and Related Rights then
required pursuant to Section 7.19; and

 

(k)Additional Requirements. All conditions precedent in Section 4.01 of this
Agreement shall continue to be satisfied and Lender shall have received all such
other documents, certifications, or acknowledgments as Lender shall request.

 

Section 4.03. Disbursement of Retainages.

 

(a)Biogas Substantial Completion. Upon Biogas Substantial Completion of the
Project, Lender shall disburse fifty percent (50%) of the aggregate amount of
Retainages to EPC Contractor or The Austin Company, if applicable, upon having
received or verified the following:

 

(i)Final Completion. The Project shall have achieved Biogas Substantial
Completion; EPC Contractor shall have executed and delivered to Borrower a
Certificate of Biogas Substantial Completion; Borrower shall have executed and
delivered to Lender such Certificate of Biogas Substantial Completion; and
Lender’s Engineer shall have advised Lender of his acceptance of such
Certificate, as evidenced by his countersignature in the place designated
therein; and

 

(ii)Additional Requirements. All conditions precedent in Sections 4.01 and 4.02
of this Agreement shall continue to be satisfied and all such other documents,
certifications, or acknowledgments shall have been provided as Lender shall
request.

 

(b)Final Completion. Upon Final Completion of the Project, Lender shall disburse
the remaining fifty percent (50%) of aggregate amount of Retainages to EPC
Contractor or The Austin Company, if applicable, upon having received or
verified the following:

 

(i)Punch List Items. EPC Contractor shall have completed the Punch List Items to
the reasonable satisfaction of Lender and Borrower;

 

15

 

 

(ii)Final Completion. The Project shall have achieved Final Completion; EPC
Contractor shall have executed and delivered to Borrower a Certificate of Final
Completion; Borrower shall have executed and delivered to Lender such
Certificate of Final Completion; and Lender’s Engineer shall have advised Lender
of his acceptance of such Certificate, as evidenced by his countersignature in
the place designated therein;

 

(iii)Conversion. Borrower shall have delivered to Lender an executed Term Note
and Conversion shall have occurred in accordance with the terms of Article V
below; and

 

(iv)Additional Requirements. All conditions precedent in Sections 4.01 and 4.02
of this Agreement shall continue to be satisfied and all such other documents,
certifications, or acknowledgments shall have been provided as Lender shall
request.

 

ARTICLE V

Final Advance; Conversion from Construction Note to Term Note

 

Section 5.01. Execution of Term Note. After Power Substantial Completion of the
Project but on or before the Conversion Date Deadline, Borrower shall execute
the Term Note completed in accordance with Section 5.03 hereof. Upon the
Conversion Date (as hereinafter defined) all of Borrower’s obligations under the
Construction Note will be discharged and Borrower’s future obligations with
respect thereto, including the Advance made on the Conversion Date, shall be
governed pursuant to the terms of the Term Note and the other Transaction
Documents to which it is a party (hereinafter “Conversion”). For purposes of
clarity, the principal balance of such Term Note shall include: (a) all
obligations of Borrower under the Construction Note, including any Advance made
under the Construction Note on or before the Conversion Date (but excluding
interest accrued under the Construction Note which has not been repaid, all of
which must be repaid in connection with Conversion pursuant to Section 5.02(p)
below); and (b) the amount of any Retainage withheld by Lender pursuant to
Section 2.03(b) hereof, it being the intention of the parties that such
Retainage (i) be deemed funded by Lender as an Advance under the Note on the
Conversion Date bearing interest in accordance with the terms of such Note; and
(ii) be held in escrow until disbursement pursuant to Section 4.03 hereof.
Borrower acknowledges and agrees that such amounts may be commingled by Lender
with other funds and shall not bear interest. At Borrower’s written request,
Lender shall cancel and return the original of the Construction Note to the
Borrower promptly after the Conversion Date. As used herein, the term
“Conversion Date” means the first day of the calendar month occurring
immediately after Lender’s determination that all conditions precedent specified
in Section 4.01 and 4.02 and all conditions precedent outlined below in Section
5.02 have been satisfied. If requested in writing by Lender, Borrower shall
acknowledge the Conversion Date in writing pursuant to a certificate signed by
an authorized officer of Borrower.

 

Section 5.02. Conditions Precedent to Conversion. Lender shall not be obligated
to make the final Advance or complete Conversion until each of the following
conditions has been received or satisfied, all in form and substance
satisfactory to Lender:

 

(a)Absence of Event of Default or material Default. There shall not exist at the
time of Conversion: (i) an Event of Default or (ii) any other Default under this
Agreement or any other Transaction Document that, in the case of this subsection
(ii), could reasonably be expected to lead to a Material Adverse Event;

 

(b)Training. Lender shall have received Borrower’s certification and such other
evidence required by Lender that training has been conducted and that the
operators of the Project are well trained, competent and have sufficient
experience to operate the Project safely, efficiently and correctly;

 

16

 

 

(c)Representations and Warranties and Officer Certifications. Borrower shall
have provided to Lender a certificate in the form shown on Exhibit L, duly
executed by an authorized officer of Borrower;

 

(d)Payment of Fees and Expenses. Borrower shall have paid to Lender all amounts
due under Section 13.10 hereof and any other amounts specified in this Agreement
that may then be due and payable;

 

(e)Opinions of Counsel. Borrower shall provide an update of the opinions of
counsel provided pursuant to Section 4.01(y) with respect to Borrower in form
and substance satisfactory to Lender in the event Lender reasonably requires
such an opinion as a result of material changes in: (i) Applicable Law; (ii) the
organizational structure of Borrower or Pledgor; or (iii) the identity of
officers executing the Term Note or other Transaction Documents in connection
with Conversion;

 

(f)Governmental Inspections. Lender shall have received evidence satisfactory to
Lender that all work on the Project requiring inspection by any Governmental
Authority with jurisdiction has been duly inspected and approved by such
authority;

 

(g)No Liens. Lender shall have received evidence satisfactory to Lender that all
parties performing work on or related to the Project have been paid, or will be
paid from such final Advance, for such work and Lender shall have received a
Certificate of No Liens from EPC Contractor;

 

(h)Licenses. Lender shall have received evidence satisfactory to Lender that all
licenses have been obtained by Borrower and are in full force and effect that
are necessary or desirable to operate the Project according to its intended use;

 

(i)Mechanical Completion. The Project shall have achieved Mechanical Completion;
EPC Contractor shall have executed and delivered to Borrower a Certificate of
Mechanical Completion; Borrower shall have executed and delivered to Lender such
Certificate of Mechanical Completion; and Lender’s Engineer shall have advised
Lender of his acceptance of such Certificate, as evidenced by his
countersignature in the place designated therein;

 

(j)Power Substantial Completion. The Project shall have achieved Power
Substantial Completion; EPC Contractor shall have executed and delivered to
Borrower a Certificate of Power Substantial Completion; Borrower shall have
executed and delivered to Lender such Certificate of Power Substantial
Completion; and Lender’s Engineer shall have advised Lender of his acceptance of
such Certificate, as evidenced by his countersignature in the place designated
therein;

 

(k)Punch List. EPC Contractor shall have delivered to Lender and Borrower a list
of Punch List Items and both Lender and Borrower shall have accepted such punch
list (Borrower’s submission of an application for the final Advance in
accordance with Section 2.03 being conclusive evidence that Borrower has
accepted such punch list);

 

(l)Financial Model. Borrower shall have delivered to Lender: (i) a certification
of the Original Financial Model; or (ii) a Proposed Financial Model that is
approved by Lender in accordance with the terms of Section 2.10;

 

(m)Borrower Operating Budget. Borrower shall have delivered to Lender the
Borrower Operating Budget required pursuant to Section 2 of the Cash Application
Hierarchy Provisions and such Borrower Operating Budget shall have been approved
by Lender in consultation with Lender’s Engineer and adopted by Borrower as
required by said Section 2;

 

17

 

 

(n)Operating Plan. Borrower shall have delivered to Lender the Operating Plan
and such plan shall have been approved by Lender in consultation with Lender’s
Engineer;

 

(o)Interest under Construction Note. Borrower shall have paid all interest
accrued on the Construction Note from the date of the last payment through the
date of Conversion (from cash from an addition to Equity funded by a source
other than Retained Earnings);

 

(p)Permits and Related Rights. Borrower shall have obtained and furnished to
Lender copies of all Permits and Related Rights for the Project that are
required to have been obtained by such date, including any Deferred Permits and
Related Rights to the extent required by Section 7.19; and

 

(q)Additional Requirements. All conditions precedent in Sections 4.01 and 4.02
of this Agreement shall continue to be satisfied and all such other documents,
certifications, or acknowledgments shall be provided as Lender shall request.

 

Section 5.03. Term Note. In consideration of any and all Advances made by Lender
hereunder and the refinancing under the Term Note of Indebtedness previously
evidenced by the Construction Note, Borrower agrees to pay to Lender, in
accordance with the terms of the Term Note, the outstanding balance thereon
together with interest calculated as set forth in the Term Note and all other
amounts due thereunder in accordance with the terms thereof. All interest shall
be computed on the basis of actual days elapsed and a year of three hundred
sixty (360) days. The interest rate to be specified in the Term Note shall be a
fixed rate calculated by Lender on a date that is no more than sixty (60) days
prior to the Conversion Date to be equal to the Applicable Term Loan Interest
Rate as of the date of such calculation. Payments will be due under the Term
Note monthly, in arrears, based on an amortization period of one hundred twenty
(120) months beginning on the Conversion Date. The first such payment shall be
due on the first Business Day of the fourth calendar month following the
Conversion Date. For purposes of illustration and not of limitation, if the
Conversion Date were September 1, 2015, the first monthly payment under the Term
Note would be due on January 1, 2016 and the “Maturity Date” to be specified in
the Term Note would be September 1, 2025.

 

Section 5.04. Conversion Date Deadline. Notwithstanding the Maturity Date
specified in the Construction Note or any other provision herein or in any other
Transaction Document, in the event Conversion does not occur on or before the
Conversion Date Deadline: (i) Lender will be under no obligation to make any
Advances; and (ii) Borrower shall be obligated to pay to Lender: (A) the entire
balance due under the Construction Note together (including accrued interest)
with a prepayment fee equal to the Prepayment Calculation Rate times the
outstanding balance (including accrued interest) thereunder; and (B) any other
amounts owed by Borrower under Section 13.10 or otherwise hereunder.

 

ARTICLE VI

Representations and Warranties

 

Borrower, with the knowledge that Lender is relying thereon in executing this
Agreement and making the Advances hereunder, represents and warrants the
following to Lender as of the date hereof and for the entire term of this
Agreement:

 

Section 6.01. Legal Existence. Each of Borrower and Pledgor is duly organized,
validly existing and in good standing under the laws of the State of their
respective formations and is duly licensed or qualified to transact business in
the jurisdictions where the character of the property owned or leased or the
nature of the business transacted by such Person makes such licensing or
qualification necessary, including, in the case of Borrower, the jurisdiction
where the Project is located.

 

18

 

 

Section 6.02. Authorizations; No Conflict. Each of Borrower and Pledgor has all
requisite power and authority, and is duly authorized and empowered to enter
into, execute, deliver and perform all of its Obligations under the Transaction
Documents, the Support Documents and the Construction Documents to which it is a
party, to conduct its business as presently conducted, to own and operate its
property and, in the case of Borrower, to operate the Project. The execution,
delivery, and performance by each of Borrower and Pledgor of the Transaction
Documents, the Support Documents and the Construction Documents to which it is a
party have been duly authorized by all necessary corporate action and do not and
will not (a) require any consent or approval of the stockholders, partners,
members, or other owners of such Person, or any authorization, consent, or
approval by any domestic or foreign governmental department, commission, board,
bureau, agency, or instrumentality that is not already obtained, except for any
Deferred Permits and Related Rights; (b) violate any provision of any Applicable
Law or any order, writ, injunction, or decree presently in effect having
applicability to such Person or of the organizational or governing documents of
such Person; (c) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other agreement, lease, or
instrument to which such Person is a party or by which it or its properties may
be bound or affected (without implying the consent of Lender to the existence or
creation thereof); or (d) result in or require the creation or imposition of any
Lien upon or with respect to any of the properties now owned or hereafter
acquired by such Person other than Permitted Liens.

 

Section 6.03. Legal Agreements. This Agreement and the other Transaction
Documents to which each of Borrower or Pledgor is a party constitutes the legal,
valid, and binding obligations of such Person enforceable against it in
accordance with their respective terms.

 

Section 6.04. Financial Condition. All financial statements furnished to Lender
by or on behalf of Borrower fairly present the financial condition of such
Persons on the dates thereof and the results of its operations for the periods
then ended, and have been prepared in accordance with GAAP. There are no
liabilities of Borrower, fixed or contingent, which are material and are not
reflected in the financial statements or the notes thereto, other than
liabilities arising in the ordinary course of business since the date of the
last financial statement. The financial statements do not contain any untrue
statement of a material fact or omit a material fact necessary to make the
statements contained herein or therein not misleading.

 

Section 6.05. Material Adverse Event. No Material Adverse Event has occurred and
no fact is known to Borrower, as of the date hereof, which can reasonably be
expected in the future to constitute or cause a Material Adverse Event with
respect to Borrower or Pledgor.

 

Section 6.06. Force Majeure Event. Neither the business nor the properties of
Borrower is affected by any Force Majeure Event.

 

Section 6.07. Litigation. With the exception of those actions, suits or
proceedings described in Schedule 7 herein, there are no actions, suits, or
proceedings pending or, to the Knowledge of Borrower, threatened against or
affecting Borrower or Pledgor or any Affiliate of Borrower or the properties of
Borrower, Pledgor or such Affiliate before any court or Governmental Authority,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
would reasonably be expected, individually or in the aggregate, to constitute or
cause a Material Adverse Event with respect to Borrower or Pledgor.

 

Section 6.08. No Defaults on Outstanding Judgments or Orders. Each of Borrower
and Pledgor has satisfied all judgments, and neither Borrower nor Pledgor is in
default with respect to any judgment, writ, injunction, decree, rule, or
regulation of any court, arbitrator, or of any other federal, state, municipal,
or other Governmental Authority, commission, board, bureau, agency, or
instrumentality, whether domestic or foreign.

 

19

 

 

Section 6.09. Compliance with Laws and Regulations. Borrower, in the conduct of
all of its business affairs, has complied in all material respects with the
requirements of all Applicable Laws, including all Environmental Laws, the
noncompliance with which would constitute or cause a Material Adverse Event with
respect to Borrower. There have been no citations, notices, or orders of
noncompliance (that have not been complied with or withdrawn) issued to Borrower
under any Applicable Law that would constitute or cause a Material Adverse Event
with respect to Borrower. Borrower has, or will have on the date required, and
is in good standing with respect to, all governmental consents, approvals,
authorizations, permits, certificates, inspections, and franchises necessary to
continue and to conduct in all material respects its business as heretofore
conducted (or proposed to be conducted) by it and to own or lease and operate in
all material respects its properties as now owned or leased by it.

 

Section 6.10. Title to Properties. Borrower has good, valid, and marketable
title to all its material properties and assets, both real and personal
(immovable and movable), including all Collateral and all material property
reflected in the financial statements of Borrower referred to in Section 6.04
(except for such material property as has been sold or otherwise disposed of in
the ordinary course of business since the date thereof, without implying the
consent of Lender to any such sale or other disposition), free from any Liens
other than Permitted Liens. To Borrower’s Knowledge, there are no unrecorded
rights of third parties to use or occupy any portion of the material properties
that are not noted on the title insurance policy delivered pursuant to Section
4.01(q) hereof.

 

Section 6.11. Liens. Except for Permitted Liens, the Collateral and other assets
of Borrower are not and will not be subject to any Lien or the terms of any
security agreement during the term hereof. Without limiting the foregoing: (a)
the Liens granted to Lender pursuant to this Agreement and the other Security
Documents are (and, with respect to subsequently acquired Collateral, will be)
superior and prior to the rights of all third Persons now existing or hereafter
arising by way of Lien; (b) the Control Agreements, once executed, are effective
to create and perfect in favor of Lender a legal, valid, binding and enforceable
first priority Lien on the Required Accounts and the proceeds thereof; (c)
except to the extent control of portions of the Collateral is required for
perfection, all such action as is necessary has been taken to establish and
perfect Lender’s rights in and to, and first priority Lien on, the Collateral,
including any recording, filing, registration, giving of notice or other similar
action; and (d) the Security Documents relating to the Collateral, including the
financing statements relating thereto, have been duly filed or recorded in each
office and in each jurisdiction where required in order to create, perfect and
maintain perfected the first Lien described above.

 

Section 6.12. Accuracy of Information. All information supplied to Lender by or
on behalf of Borrower or Pledgor: (a) prior to execution of this Agreement was,
when taken as a whole, after giving effect to any supplemental information, and
as of the date such information or supplemental information was furnished, true
and accurate in all material respects; and such information or supplemental
information was not, when taken as a whole, after giving effect to any
supplemental information, as of the date such information or supplemental
information was furnished, incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances;
and (b) delivered on or after the Effective Date pursuant to the terms of this
Agreement,, is and shall be true and correct in all material respects (other
than, in each case, projections, budgets and other “forward-looking” information
that have been prepared on a reasonable basis in good faith based on reasonable
assumptions at the time). As used in this Section, information includes original
written copies, printed copies, or copies provided electronically by analog,
digital, electronic, magnetic, mechanical, optical, chemical, electromagnetic,
electromechanical, electrochemical, or other similar means, whether or not sent
by mail, courier, delivery service, facsimile, telegraph, Internet, or any other
means.

 

Section 6.13. Taxes. Borrower has filed or caused to be filed all tax returns
which are required to be filed by it pursuant to all applicable federal, state,
and local laws, regulations or orders, or any other Applicable Laws. Borrower
has paid, or made provision for the payment of, all Taxes which have or may have
become due pursuant to said returns or otherwise or pursuant to any assessment
received by Borrower. The charges, accruals, and reserves in respect of income
taxes on the books of Borrower are adequate. Borrower knows of no proposed
material tax assessment against it and no extension of time for the assessment
of Taxes of Borrower is in effect or has been required or applied for, except as
disclosed in the financial statements delivered by Borrower to Lender.

 

20

 

 

Section 6.14. Other Agreements. Borrower: (a) is not a party to any indenture,
loan, credit agreement, lease or other agreement or instrument other than the
Construction Documents or the Support Documents; (b) is not subject to any
charter or corporate restriction which could constitute or cause a Material
Adverse Event with respect to Borrower; and (c) is not in default in any
material respect in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business to which it is a party.

 

Section 6.15. Operation of Business. Each of Borrower and Pledgor possesses all
licenses, permits, franchises, patents, copyrights, trademarks, and trade names,
or rights thereto, to conduct its business substantially as now conducted and as
presently proposed to be conducted, and neither Borrower nor Pledgor is in
violation of any valid rights of others with respect to any of the foregoing.
The Borrower has not received from any third party a claim in writing that it is
infringing the Intellectual Property Rights of such third party, and the use of
intellectual property by the Borrower does not infringe on the rights of any
Person in any manner.

 

Section 6.16. Support Documents and Construction Documents. Borrower has
provided to Lender copies of all Support Documents and Construction Documents
that are true, correct, accurate, and complete copies of the originals. The
Equipment and the Project will be completed in accordance with the EPC Agreement
and the other Construction Documents (subject to Permitted Changes). To the
Knowledge of Borrower, each of the Support Documents and Construction Documents
is in full force and effect, is enforceable against each counterparty thereto in
accordance with its terms, (except as may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting the
enforcement of creditors’ rights and subject to general equitable principles
(regardless of whether enforceability is considered in a proceeding in law or
equity)), and no material defaults by the Borrower, or to the best of the
Borrower’sKnowledge, by any counterparty thereto, have occurred and are
continuing thereunder.

 

Section 6.17. Ownership of Equipment and Materials. Borrower shall own, and
Lender shall have a first priority Lien on the Equipment and Materials when
delivered to the Land and payment is made therefor.

 

Section 6.18. Financial Model. The assumptions, formulas and methodology
constituting the basis on which Borrower prepared the Financial Model that is in
effect with respect to the Project were developed and consistently utilized in
good faith, and (i) prior to the Conversion Date, are believed by Borrower to be
reasonable; (ii) on or after the Conversion Date, are reasonable; and (iii) in
all cases, represent Borrower’s best estimate as of the date prepared as to the
matters contained therein, based on all information known to Borrower. Borrower
may update the Financial Model with the prior written consent of Lender by
following the procedure in Section 2.10, provided, however, that no warranty is
made with respect to any projections or other forward-looking statements
provided by or on behalf of Borrower, including any projections with respect to
the Financial Model or any forecast delivered thereunder.

 

Section 6.19. Additional Environmental Provisions. To the Knowledge of the
Borrower, no asbestos or asbestos-containing materials have been installed,
used, incorporated into, or disposed of on the Land; no storage tanks, either
underground or above-ground, are located on the Land or were located on the Land
and subsequently removed or filled, except those tanks that have been disclosed
to Lender, and which are and will be in compliance with the provisions and
standards of the all Applicable Laws related to underground storage tanks; and
to the Knowledge of the Borrower, no Environmental Claim is proposed,
threatened, anticipated or in existence with respect to the Land.

 

21

 

 

ARTICLE VII

Affirmative Covenants; Representations and Warranties; Additional Provisions

 

So long as this Agreement remains in effect or Borrower shall have any
unfulfilled or undischarged Obligations, including any Indebtedness evidenced by
any Notes, Borrower will comply with the following requirements and represents
and warrants as follows:

 

Section 7.01. Financial Statements; Other Information and Covenants. Borrower
will deliver to Lender, or cause to be delivered to Lender, as applicable:

 

(a)Unaudited quarterly financial statements for Borrower within sixty (60) days
of the end of each fiscal quarter;

 

(b)Within one hundred twenty (120) days of fiscal year end, annual financial
statements for Borrower that have been audited by a Certified Public Accountant
in accordance with GAAP;

 

(c)Immediately after the commencement thereof, notice in writing of all
litigation and of all proceedings before any state or federal court or any
governmental or regulatory agency, bureau or commission affecting Borrower,
Pledgor or any Affiliate of Borrower of the type described in Section 6.07 or
which seek a monetary recovery against Borrower, Pledgor or such Affiliate in
excess of Twenty-Five Thousand Dollars and 00/100ths ($25,000.00) (or, if
determined adversely to Borrower, Pledgor or such Affiliate, would constitute or
cause a Material Adverse Event with respect to Borrower or Pledgor) along with,
if requested in writing by Lender, an opinion of Borrower’s, Pledgor’s or such
Affiliate’s counsel regarding the circumstances underlying and the merits of
such litigation or proceedings;

 

(d)As promptly as practicable (but in any event not later than ten (10) days
after Borrower obtains knowledge of the occurrence), notice of any Default
together with a detailed statement by an officer of Borrower of the steps being
taken by Borrower to cure such Default;

 

(e)From time to time and promptly upon the reasonable request of Lender, such
data, certificates, reports, statements, opinions of counsel and other experts,
documents, further information, or assurances regarding (i) the Transaction
Documents, the Support Documents and the Construction Documents; or (ii) the
business, assets, liabilities, financial condition, results of operations, or
business prospects of Borrower as Lender may request, in each case in form,
substance, and certified in a manner satisfactory to Lender;

 

(f)A certificate using the format shown in Exhibit M signed by an authorized
officer of Borrower. This certificate is required to be submitted with each set
of quarterly and annual financial statements; and

 

(g)As promptly as practicable (but in any event not later than three (3)
Business Days after Borrower obtains knowledge of the occurrence), notice in
writing of: (i) the presence of or release of any Hazardous Substances with
respect to the Land or any property that is affected by or proximate to the
Land; (ii) any Environmental Claim; or (iii) any Material Adverse Event with
respect to Borrower.

 

Section 7.02. Financial Covenants. Borrower makes the covenants, representations
and warranties to Lender as are set forth on Exhibit N.

 

22

 

 

Section 7.03. Compliance with Laws and Regulations; Payment of Taxes and Claims.
Borrower shall, in the conduct of its business, comply with all Applicable Laws,
including: (i) paying and discharging promptly, and in all events before the
same become delinquent, all Taxes, claims, assessments, and governmental charges
imposed upon it or upon its property, subject to Borrower’s Contest Rights; and
(ii) maintaining all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, to conduct its business
substantially as conducted. If Borrower shall fail to immediately discharge or
provide security against any Taxes, claims, assessments, and governmental
charges as aforesaid, Lender may do so and any and all expenses incurred by
Lender, which amounts shall be immediately paid by Borrower on demand and shall
be subject to late payment fees and interest in accordance with Section 13.10
hereof.

 

Section 7.04. Lender’s Right of Entry and Inspection. Lender, Lender’s Engineer
and each of their respective agents shall have, upon one (1) day prior notice
(provided, however, that advance notice shall not be required during the
occurrence and continuance of a Default), the right of entry and free access to
the Project, the Land, Borrower’s premises and the right to inspect the
Collateral, including the Project and all work done, labor performed, and
Equipment and Materials furnished with respect to the Project and the design,
engineering, construction, testing and operation thereof. Lender hereby agrees
to defend, indemnify and hold Borrowers and Borrowers’ employees, agents,
directors, partners, shareholders, officers, members, and any assignee or
Borrowers harmless from and against all claims, demands, suits, and legal
proceedings (whether civil, criminal, administrative, investigative, or
otherwise), including arbitration, mediation, bankruptcy, and appeal and
including any claims, demands, suits, and legal proceedings related to any
alleged or actual harm suffered by Lender, Lender’s Engineer and each of their
respective agents during such entry and access arising from the acts or
omissions of such Lender or Lender’s Engineer. Lender shall have unrestricted
access to and the right to copy all records, accounting books, contracts,
subcontracts, bills, statements, vouchers, and supporting documents of Borrower
relating in any way to the Project. Without limiting the foregoing, Borrower
expressly agrees that, such rights include the right of Lender, Lender’s
Engineer and each of their respective agents to: (a) participate in any and all
periodic and other progress meetings (by telephone, videoconference or in
person) during the construction phase of the Project; and (b) witness any
commissioning and performance tests for the Project and inspect the Project
facilities in connection therewith. In furtherance of the foregoing, Borrower
shall give advance notice of the foregoing to Lender (including at least five
(5) days prior to Borrower’s plan to carry out any performance testing relating
to Mechanical Completion, Biogas Substantial Completion, Power Substantial
Completion or Final Completion). Following any such tests, Borrower shall
deliver to Lender and Lender’s Engineer a report that indicates the preliminary
opinions as to the satisfactory achievement of the applicable performance tests.
Borrower shall be responsible for all reasonable out-of-pocket incurred by
Lender. Borrower shall, promptly upon written request from Lender or Lender’s
Engineer, provide copies of such records, accounting books, contracts,
subcontracts, bills, statements, vouchers, and supporting documents of Borrower
relating in any way to the Project as are requested by Lender or Lender’s
Engineer.

 

Section 7.05. Lender’s Right to Stop Work. All construction on the Project shall
be performed in good and workmanlike manner. If Lender’s Engineer reasonably
determines that any work or materials do not conform to the approved
Construction Documents or sound construction practices, or otherwise depart from
any of the requirements of this Agreement, Lender may require the work to be
stopped and withhold any Advances until the matter is corrected. In such event,
Borrower will promptly correct, or cause EPC Contractor and any Subcontractors
to correct, the work to Lender’s satisfaction.

 

Section 7.06. Preservation of Legal Existence. Borrower shall preserve and
maintain its legal existence as presently constituted and all of its rights,
privileges, licenses, qualifications, patents and franchises; provided, however,
that Borrower shall not be required to preserve any such rights, privileges,
licenses, patents, and franchises if (a) its board of directors, general
partner, manager, managing partner or other governing body shall reasonably
determine that the preservation thereof is no longer beneficial in the conduct
of the current business of Borrower and (b) the loss thereof does not decrease
the value of the Collateral or is not otherwise disadvantageous in any material
respect to Lender or the its rights hereunder.

 

23

 

 

 

Section 7.07. Maintenance of Properties, Operation, Etc. Borrower shall maintain
and preserve all of its assets necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and shall operate the Project, or ensure that the Project is operated, in a
commercially reasonable manner. Without limiting the generality of the
foregoing, Borrower further covenants and agrees that:

 

(a)Borrower shall use, operate, service, maintain, repair and store the
Equipment, Materials and other portions of the Project in accordance with: (i)
its design and originally intended purpose so as to subject it only to ordinary
wear and tear; (ii) the original equipment manufacturer recommendations and
manuals (such as the Caterpillar Application Guidelines, Operation and
Maintenance Manuals and related Service Bulletins available with respect to the
Equipment), including operation and maintenance guidelines, scheduled oil
sampling and coolant analysis as recommended by the manufacturer; (iii) all
Applicable Laws; (iv) all requirements of any insurance maintained hereunder;
and (v) the prudent practice of other similar companies in the same business as
Borrower.

 

(b)Without limiting Borrower’s obligations under Section 7.07(a), Borrower
expressly covenants and agrees to: (i) maintain the O&M Agreement in full force
and effect at all times until its Obligations are fully paid and performed; and
(ii) maintain the Performance Guarantee Agreement in effect for two (2) years
following Power Substantial Completion.

 

(c)Borrower shall cause copies of all test reports related to the Equipment to
be provided directly to Lender’sEngineer.

 

Section 7.08. Support Documents; Required Fuel Supply Agreements; Additional
Covenants.

 

(a)Support Documents. Until its Obligations are fully paid and performed,
Borrower shall maintain each of the Support Documents in full force and effect.

 

(b)Required Fuel Supply Agreements Generally. For purposes of clarity, the
parties expressly agree that Fuel Supply Agreements which do not constitute
Required Fuel Supply Agreements (as hereinafter defined) also do not constitute
Support Documents. As used herein, the term “Required Fuel Supply Agreements”
means one or more Fuel Supply Agreements that satisfy the following
requirements: (i) such Fuel Supply Agreements have a minimum term of not less
than the term of the Term Note; (ii) the collective projected Revenues from such
Fuel Supply Agreements, when combined with Revenues projected under the Power
Purchase Agreement and Compost Agreement (in each case, as determined by the
Financial Model then in effect), shall be not less than one hundred and five
percent (105%) of the sum of the amounts to be transferred from the Revenue
Account for operating expenses and payment Obligations owed by Borrower to
Lender (as more accurately described in Sections 4(a) through 4(e) of the Cash
Application Hierarchy Provisions, inclusive); (iii) such Fuel Supply Agreements
shall provide the Project the same quantity and same ratio of types of feedstock
as specified by the Project’s design parameters stated in the EPC Agreement,
including as described in Annex 6 (Laboratory analysis of substrates) and Annex
14 (Table of Quality and Quantity of Substrates Deviances) thereto, and as
required by the then-current Financial Model; (iv) such Fuel Supply Agreements
shall include a clear description of the quantity, quality and appropriate
damages addressing receipt of less than desired amounts and qualities (it being
acknowledged that this subsection (iv) does not require a liquidated damages
provision as a remedy); (v) such Fuel Supply Agreement shall include
satisfactory provisions for the stated price per ton of feedstock provided; (vi)
such Fuel Supply Agreements are with counterparties acceptable to Lender and are
otherwise in a form and substance acceptable to Lender; and (vii) such Fuel
Supply Agreements are subject to Required Consents. For purposes of illustration
and not of limitation, so long as Required Fuel Supply Agreements are in effect
that satisfy this Section 7.08(b), Borrower may, without Lender’s prior written
consent, terminate any other Fuel Supply Agreements that are not Required Fuel
Supply Agreements.

 

24

 

 

(c)Additional Covenants for all Support Docu ments and all Fuel Supply
Agreements. Borrower covenants and agrees that, until its Obligations are fully
paid and performed: (i) Borrower shall promptly notify Lender of any expiration
or termination of any Support Document (and any Fuel Supply Agreement whether or
not it constitutes a Support Document); (ii) prior to any termination or
expiration of a Support Document that may be terminated in accordance with the
terms of this Agreement, Borrower shall provide Lender with: (A) executed
documentation renewing such agreement or an executed replacement agreement (the
form of, and counterparty to, any such renewal or replacement agreement to be
satisfactory to Lender); and (B) in the event of any replacement agreement
approved in accordance with the terms hereof, a Required Consent in form and
substance satisfactory to Lender if such Support Document is not, in the opinion
of Lender, already addressed by a Required Consent received by Lender, duly
executed by such counterparty and Borrower (for purposes of clarity, Required
Consents are not required with respect to any Fuel Supply Agreement that does
not constitute a Required Fuel Supply Agreement under Section 7.08(b) hereof);
and (iii) prior to execution of any Support Document (or any Fuel Supply
Agreement whether or not it constitutes a Support Document) or any amendment,
modification or waiver with respect to any Support Document (or any Fuel Supply
Agreement whether or not it constitutes a Support Document), Borrower shall
provide copies of such proposed agreement or amendment, modification, waiver or
other related documentation to Lender for review together with such other
information regarding such agreement and the counterparty thereto as Lender may
request.

 

Section 7.09. Mechanics’ Liens. Borrower shall pay when due all claims and
demands of mechanics, materialmen, laborers, and others for any work performed
or materials delivered for the Project (subject to Borrower’s Contest Rights).
If Borrower shall fail to immediately discharge or provide security against any
such claim or demand as aforesaid, Lender may do so and any and all expenses
incurred by Lender shall be immediately paid by Borrower on demand and shall be
subject to late payment fees and interest in accordance with Section 13.10
hereof.

 

Section 7.10. Maintenance of Records and Books of Account. Borrower shall keep
accurate records and books of account, in accordance with GAAP consistently
applied.

 

Section 7.11. Discharge of Indebtedness. Borrower shall promptly pay and
discharge when due any and all Indebtedness and lawful claims (subject to
Borrower’s Contest Rights).

 

Section 7.12. Evidence of Ownership. Borrower shall deliver to Lender at any
time or times, upon request of Lender, all invoices, bills of sale, or other
documents, as deemed necessary by Lender to evidence Borrower’s ownership of any
and all of the assets then being used by Borrower in its business.

 

Section 7.13. Uninsured Loss. Borrower shall give Lender written notice of any
uninsured loss suffered by Borrower through fire, theft, liability, or property
damage in excess of an aggregate of Twenty-Five Thousand Dollars and 00/100ths
($25,000.00).

 

Section 7.14. Damage or Destruction. If the Project is damaged or destroyed by
casualty of any nature, within thirty (30) days thereafter Borrower shall
restore, or cause EPC Contractor or its Subcontractors to restore, via a process
acceptable to Lender, the Project to the condition in which it was before such
damage or destruction. Lender shall not be obligated to make further Advances
under this Agreement until such restoration has been accomplished. All insurance
proceeds shall be paid to Lender. If no Event of Default has occurred and is
continuing at the time of any such casualty, Lender shall cooperate with
Borrower in good faith to pay such monies to the applicable vendor or repair
personnel, as reimbursement to Borrower, or otherwise once Lender reasonably
determines the applicable property has been adequately repaired or replaced, or
that an acceptable process has been commenced to restore or repair such
property. If an Event of Default has occurred and is continuing at the time of
any such casualty or the damaged property is not repaired or replaced in
accordance with the terms hereof within thirty (30) days from the date of such
casualty, Lender may, in its discretion, apply any insurance monies so received
to payment of any of the Obligations, in any order that Lender determines,
whether or not due, and shall remit any surplus to Borrower.

 

25

 

 

Section 7.15. Projected Cost Overruns. If Lender’s Engineer at any time
determines (such determination shall be final and conclusive) that the remaining
Project Costs will exceed the sum of the remaining amount Lender would be
required to advance, then within ten (10) days after receipt of a written
request from Lender, Borrower shall provide information regarding the Estimated
Project Costs, and the provisions of Section 2.02(a) shall apply. In making such
determination, Lender shall have sole discretion with respect to anticipated
transaction costs which may accrue prior to the Conversion Date but shall look
to the Construction Documents and the opinion of Lender’s Engineer for relevant
construction costs and such other objective criteria as Lender deems to be
applicable. If Borrower at any time determines that the total costs of
completing the Project will exceed the amount set forth above, it shall promptly
send written notice to Lender and shall, within ten (10) days of its discovery
thereof, provide information regarding the Estimated Project Costs and the
provisions of Section 2.02(a) shall apply.

 

Section 7.16. Increased Costs; Reduced Returns due to Certain Events. If at any
time after the date hereof, a Market Disruption Event (as hereinafter defined)
has occurred, Lender may modify the interest rate applicable to the Obligations
of Borrower, including the interest rates due under the Note then in effect, to
be equal to the sum of (a) the Base Rate (which shall remain subject to
adjustment as set forth in Section 2.04 hereof); (b) a percentage determined by
Lender; and (c) the interest rate determined by Lender to be its then current
Borrowing Costs (as defined below), from whatever sources it may reasonably
select. As used herein, a “Market Disruption Event” means (i) any event,
development or circumstance (including any change in the financial markets)
occurring before the Conversion Date that in Lender’s reasonable judgment had or
would reasonably be expected to cause or result in Lender being unable to obtain
funds at the Borrowing Costs (as hereinafter defined) it assumed when
calculating the original interest rate under the Construction Note, or (ii)
Lender being unable to determine with reasonable certainty before the Conversion
Date the interest rate under the Construction Note pursuant to the methodology
set forth in the Transaction Documents. As used herein, “Borrowing Costs” means,
as of the date of calculation, the interest rate Lender estimates it paid to
borrow funds used to fund financing transactions. For purposes of clarification,
Borrowing Costs may represent a blended rate of interest representing the
interest rates payable under a variety of funding options. If Lender provides
Borrower a notice of a Market Disruption Event and an increase in the interest
rates, Borrower may, provided that no Default has occurred, prepay the entire
balance due under the Note if such prepayment is made within one hundred and
twenty (120) days of the date of such notice. If Borrower elects to prepay such
balance after such 120-day period, such prepayment shall be made in accordance
with Section 2.09 of this Agreement (without premium or penalty). No failure by
Lender to immediately demand payment of any additional amounts payable hereunder
shall constitute a waiver of Lender’s right to demand payment of such amounts at
any subsequent time. Nothing herein contained shall be construed or so operate
as to require Borrower to pay any interest, fees, costs, or charges greater than
is permitted by Applicable Law.

 

Section 7.17. Force Majeure Event. In the event that for any period of time
after the date of Power Substantial Completion, the Project is completely
inoperable due to the occurrence of a Force Majeure Event, Borrower shall
immediately notify Lender of such Force Majeure Event in reasonable detail.
Borrower’s obligations to make principal and interest payments under the Term
Note shall be suspended from the date of such notice until the Reinstatement
Date (as hereinafter defined); provided, however, that Borrower shall at all
times use all reasonable efforts to ensure that the Project commences partial
operation, as well as full operation, as soon as possible after the Force
Majeure Event occurs. Borrower shall provide Lender with periodic updates, at
such intervals as Lender may request, but in no event less frequently than
monthly, on the status of the Force Majeure Event and the steps that Borrower is
taking to restore the Project to full operation. Upon the Reinstatement Date,
payment of obligations under the Term Note shall be reinstated in full and the
balance including all accrued interest will be re-amortized over the remaining
term of such Term Note. Borrower shall execute a replacement Term Note or other
documentation required by Lender to evidence the amended payment obligations. As
used herein, the “Reinstatement Date” means the date which is the earlier of:
(a) the sixty-first (61st) day after the Force Majeure Event occurs or (b) the
date the Project commences partial or full operation, as determined by Lender’s
Engineer in its sole discretion.

 

26

 

 

Section 7.18. Financial Condition; Accuracy of Information. Borrower represents
and warrants that: (a) all financial statements furnished to Lender by or on
behalf of Borrower or Pledgor fairly present the financial condition of such
Person on the dates thereof and the results of its operations for the periods
then ended, and have been prepared in accordance with GAAP; (b) there are no
liabilities of Borrower or Pledgor, fixed or contingent, which are material and
are not reflected in the financial statements or the notes thereto, other than
liabilities arising in the ordinary course of business since the date of the
last financial statement; (c) the financial statements do not contain any untrue
statement of a material fact or omit a material fact necessary to make the
statements contained herein or therein not misleading; and (d) all written
information supplied to Lender by or on behalf of Borrower or Pledgor pursuant
to the terms of this Agreement is true and correct in all material respects. As
used in this Section, information includes original written copies, printed
copies, or copies provided electronically by analog, digital, electronic,
telephone, magnetic, mechanical, optical, chemical, electromagnetic,
electromechanical, electrochemical, or other similar means, whether or not sent
by mail, courier, delivery service, telephone, facsimile, telegraph, Internet,
or any other means.

 

Section 7.19. Deferred Permits and Related Rights. Borrower covenants and agrees
to obtain Deferred Permits and Related Rights on or before the earlier of: (a)
the date (or, if applicable, the phase of construction) set forth in Schedule 6;
and (b) the date necessary under Applicable Law, the Construction Documents or
the Support Documents. Borrower acknowledges and agrees that all such Deferred
Permits and Related Rights shall be in form and substance acceptable to the
Lender.

 

ARTICLE VIII

Negative Covenants

 

So long as this Agreement remains in effect, Lender shall have any commitment
hereunder or under any of the other Transaction Documents, or Borrower shall
have any unfulfilled or undischarged Obligations, including any Indebtedness
evidenced by all Notes, Borrower agrees that, without the prior written consent
of Lender:

 

Section 8.01. Sale of Assets. Borrower shall not sell, lease, assign, transfer
or otherwise dispose of any of the assets being used in Borrower’s business,
except that such restriction shall not be applicable to sales of assets in the
ordinary course of Borrower’s business or any disposition of any other assets or
retired property which could not reasonably be expected to be used or useful in
Borrower’s business and which Lender determines to be immaterial to the
Project’s continued operation and value.

 

Section 8.02. Additional Indebtedness. Borrower shall not, without the prior
written consent of Lender, incur any Indebtedness other than Indebtedness to
Lender or amounts due to EPC Contractor for work performed under the EPC
Agreement paid in the normal course of business provided, however, Lender shall
not unreasonably withhold its consent with respect to Indebtedness owed to an
Affiliate of Borrower (“Permitted Intercompany Indebtedness”) so long as: (a)
the amount, term, payment frequency, amortization and other provisions relating
to such Permitted Intercompany Indebtedness are in form and substance
satisfactory to Lender; (b) the Permitted Intercompany Indebtedness is expressly
subordinated to the Obligations of Borrower to Lender pursuant to a
subordination agreement in form and substance satisfactory to Lender; (c) the
Permitted Intercompany Indebtedness is not secured by any real or personal
property of Borrower; and (d) the party to whom such Permitted Intercompany
Indebtedness is owed: (i) may only accept regularly scheduled payments in the
ordinary course of business from Borrower so long as no Default has occurred and
is continuing hereunder an any such payments must be made from amounts available
to Borrower at the end of the cash application hierarchy from the Revenue
Account set forth in the Cash Application Hierarchy Provisions; and (ii) grants
to Lender a Security Interest in all of its rights against Borrower with respect
to such Permitted Intercompany Indebtedness.

 

27

 

 

Section 8.03. Consolidation and Merger; Change of Structure. Borrower shall not:
(a) consolidate with or merge into any Person, or permit any other Person to
merge into it, or acquire (in a transaction analogous in purpose or effect to a
consolidation or merger) all or substantially all the assets of any other
Person; (b) change its legal name, state of organization, or organizational
structure; or (c) allow the Membership Interests to be transferred (including by
operation of law) except in connection with the Permitted Ownership Acquisition.

 

Section 8.04. Restrictions on Nature of Business. Borrower shall not engage in
any line of business materially different from that in which it is presently
engaged.

 

Section 8.05. Liens and Encumbrances. Borrower shall not permit or suffer to
exist or to be created any Lien upon the Equipment, Materials or any portion of
the Project or any other Collateral, including the Membership Interests, other
than Permitted Liens.

 

Section 8.06. Investments, Loans and Guarantees. Borrower shall not loan funds
to any Person, whether by way of loan, stock purchase, capital contribution or
otherwise, or incur any Indebtedness with respect to the obligations of any
Person, or acquire by purchase of stock or by purchase of assets in exchange for
cash, shares of capital stock, or other securities of Borrower or any other
Person, all or any substantial division or portion of the assets and business of
any other Person.

 

Section 8.07. Mechanical Completion. Borrower shall not use or allow the use of
the Equipment, Materials or other components of the Project to provide power
(whether for testing or otherwise) until: (a) EPC Contractor shall have executed
and delivered to Borrower a Certificate of Mechanical Completion; (b) Borrower
shall have executed and delivered to Lender such Certificate of Mechanical
Completion; and (c) Lender’s Engineer shall have advised Lender of his
acceptance of such Certificate, as evidenced by his countersignature in the
place designated therein.

 

Section 8.08. Termination or Changes to Support Documents or Construction
Documents. Except for Permitted Changes, Borrower shall not direct, consent to
or agree to any amendment, modification, supplement, waiver, consent in respect
of, suspension of work under, termination, renewal or extension of, or
assignment, delegation or transfer of any material right, obligation or benefit
under, any Support Document or Construction Document without the prior written
consent of Lender. Without limiting the foregoing, Borrower covenants and agrees
that: (a) all requests for changes in any Support Document or Construction
Document must be in writing, signed by Borrower, and delivered to Lender for its
approval; (b) Borrower will not permit the performance of any work pursuant to
any change order or modification of any Construction Document other than
Permitted Changes without the prior written approval of Lender; and (c) Borrower
will obtain any required permits or authorizations from Governmental Authorities
having jurisdiction before requesting an amendment, including a change order to
any Construction Documents. Within ten (10) Business Days of receipt by Lender
of such request, Lender shall either (i) approve or deny such request; or (ii)
request additional information from Borrower.

 

Section 8.09. Submission of Certificates of Mechanical, Substantial and Final
Completion. Borrower shall not submit to Lender any Certificate of Mechanical
Completion, Certificate of Biogas Substantial Completion, Certificate of Power
Substantial Completion, or Certificate of Final Completion unless Borrower
reasonably believes the certifications of EPC Contractor thereunder are true and
correct and that all conditions precedent in the EPC Agreement with respect to
the issuance of such certificates have been satisfied in full. In the event
Borrower becomes aware of material inaccuracies or the failure of such
conditions precedent described above after submission of such certificates to
Lender, Borrower shall promptly notify Lender of the same.

 

28

 

 



 

Section 8.10. Bonds and Insurance. Following the execution date of this
Agreement, Borrower shall not allow any construction or work to be performed by
third parties, including EPC Contractor and any Subcontractors, unless and until
all bonds required pursuant to Sections 3.02 and 4.01(c) hereof and all
insurance required pursuant to Article XII have been obtained and are in full
force are effect. In the event, before the execution date of this Agreement,
construction or work is performed by EPC Contractor prior to delivery of the
bonds required pursuant to Sections 3.02 and 4.01(c), Borrower shall also assure
that any such bonds address payment and performance of such prior construction
or work.

 

Section 8.11. Tax Credits. Borrower shall not take, or permit to be taken, any
action that would cause the Tax Credits to be subject to a Tax Credit Recapture
Event (or other disallowance claim), including issuance, sale, assignment or
transfer of any direct or indirect ownership interest in Borrower to any
Disqualified Person.

 

ARTICLE IX

Events of Default, Rights, and Remedies

 

Section 9.01. Events of Default by Borrower. The following events shall each
constitute an “Event of Default” under this Agreement:

 

(a)Borrower shall fail to make payment of any amounts due under any Note at the
time and in the manner specified;

 

(b)Any: (i) material representation made by Borrower herein or by Borrower or
Pledgor in any other Transaction Document to which it is a party shall prove to
be incorrect or misleading in any material respect when made or deemed made; or
(ii) any warranty made by Borrower herein or by Borrower or Pledgor in any other
Transaction Document to which it is a party shall prove to be incorrect or
misleading in any material respect when made or deemed made; provided, however
that if the breach with respect to such warranty is capable of being corrected
to the reasonable satisfaction of Lender, it shall not be an Event of Default if
such breach is corrected within fifteen (15) days after the date that such
Person or any officer of such Person shall have actual knowledge of incorrect or
misleading warranty;

 

(c)Borrower breaches any covenant, representation or warranty set forth in
Sections 7.02, 7.07(b), 7.08, 7.18, 8.01, 8.02, 8.03, or 8.05 through 8.09,
inclusive;

 

(d)Borrower or Pledgor defaults in the performance of, or commits any breach of,
any covenant or agreement of Borrower herein or in any other Transaction
Document to which such Person is a party (other than a default which is dealt
with specifically elsewhere in this Section 9.01 or in such Transaction
Document) and any such default shall continue for fifteen (15) days unremedied
after written notice of such default by Lender to such Person, or if Borrower or
Pledgor fails to give any notice required hereunder or under any other
Transaction Document to which such Person is a party within fifteen (15) days
after the date that such Person or any officer of such Person shall have actual
knowledge of the event, condition or occurrence that requires such Person to
provide such notice to Lender;

 

(e)A default occurs under any bond, debenture, note or other evidence of
Indebtedness of Borrower or under any indenture or other instrument under which
any such evidence of Indebtedness has been issued or by which it is governed
(without implying the consent of Lender to the existence or creation thereof);

 

29

 

  

(f)EPC Contractor breaches or otherwise fails to perform any of its obligations
to Lender or Borrower unless, within thirty (30) days of the date notice is
provided to the Borrower, or the date of Knowledge of such breach, either: (i)
such breach has been cured or (ii) Borrower replaces EPC Contractor with a
counterparty, and pursuant to an agreement, that are both acceptable to Lender
(including replacement Acceptable Credit Support); and Lender also receives,
prior to expiration of such thirty (30) day period, a Required Consent in form
and substance satisfactory to Lender;

 

(g)EPC Contractor abandons the construction or installation of the Equipment,
Materials or any materially significant part of the Project unless, within
thirty (30) days of the date notice is provided to the Borrower, or the date of
Knowledge of such abandonment Borrower replaces the EPC Contractor with a
counterparty, and pursuant to an agreement, that are both acceptable to Lender
(including replacement Acceptable Credit Support); and Lender also receives,
prior to expiration of such thirty (30) day period, a Required Consent in form
and substance satisfactory to Lender;

 

(h)Either: (i) An event of default occurs under the EPC Agreement; or (ii) the
construction contemplated under the EPC Agreement is: (A) permanently cancelled
at any time prior to the Final Completion; or (B) for reasons other than Force
Majeure Event, materially delayed;

 

(i)A default occurs under an applicable document with the holder of any Lien on
the Collateral (without implying the consent of Lender to the existence or
creation of any Lien other than Permitted Liens), whether such Lien is superior
or subordinate to Lender’s Lien on the Collateral, and such default is not cured
within any applicable grace or cure period set forth in the applicable document
or such holder institutes foreclosure or other proceedings for the enforcement
of its remedies thereunder;

 

(j)The Interconnection Agreement or O&M Agreement is terminated;

 

(k)The Performance Guarantee Agreement is terminated before the second
anniversary of the date of Power Substantial Completion;

 

(l)O&M Contractor breaches or otherwise fails to perform any of its obligations
to Lender or Borrower unless, within thirty (30) days of the date notice is
provided to the Borrower, or the date of Knowledge of such breach, either: (i)
such breach has been cured or (ii) Borrower replaces O&M Contractor with a
counterparty, and pursuant to agreements, that are in each case acceptable to
Lender (including replacement Acceptable Credit Support); and Lender also
receives, prior to expiration of such thirty (30) day period, a Required Consent
in form and substance satisfactory to Lender;

 

(m)Any Construction Document or Support Document (other than the Interconnection
Agreement, the O&M Agreement or the Performance Guarantee Agreement) is
terminated unless (i) otherwise expressly allowed in accordance with the terms
hereof; or (ii) Borrower replaces such agreement with a similar agreement with
another party within thirty (30) days and: (A) such agreement and counterparty
are both acceptable to Lender (including replacement Acceptable Credit Support);
and (B) Lender also receives, prior expiration of such thirty (30) day period, a
Required Consent in form and substance satisfactory to Lender if such
replacement agreement is not, in the opinion of Lender, already addressed by a
Required Consent received by Lender, duly executed by such counterparty and
Borrower (for purposes of clarity, Required Consents are not required with
respect to any Fuel Supply Agreement that does not constitute a Required Fuel
Supply Agreement under Section 7.08(b) hereof);

 

(n)An event of default occurs under any Support Document after giving effect to
any notice and cure periods thereunder; provided, however, that it shall not be
an Event of Default hereunder if: (i) the Support Document is not the O&M
Agreement or Performance Guarantee Agreement; (ii) it is the counterparty to
such Support Document (rather than Borrower) that is in default under such
Support Document; (iii) the counterparty to such Support Document is
substantially performing all material obligations under such Support Document;
(iv) such breach or default is susceptible of cure within 30 thirty (30) days
the expiration of the initial cure period (the “Extended Cure Period”); (v)
Borrower is proceeding with diligence and in good faith to cause the
counterparty cure such breach or default within such Extended Cure Period; and
(vi) such default is cured within such Extended Cure Period;

 

30

 

  

(o)Borrower, Pledgor or any counterparty to any Support Document consents to the
appointment of, or a court appoints, a custodian, receiver, liquidator, or
trustee for any such Person or any of its assets; or an order for relief in
respect of any such Person shall be entered under any bankruptcy laws; or any of
its assets shall be sequestered by court order;

 

(p)Borrower, Pledgor or any counterparty to any Support Document files a
petition for voluntary bankruptcy or a petition is filed against any such
Person, or any such Person seeks relief under any provision of any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution, or
liquidation law of any jurisdiction;

 

(q)Borrower, Pledgor or any counterparty to any Support Document makes a general
assignment for the benefit of its creditors, or admits in writing it inability
to pay its debts as they become due;

 

(r)There is a cessation of a substantial part of the business of Borrower,
including loss or suspension of any Permits and Related Rights at the Project,
for a period which significantly affects Borrower’s ability to continue its
business on a profitable basis; or Borrower suffers the loss or revocation of
any license or permit now held or hereafter acquired by Borrower which is
necessary to the continued lawful operation of it business; or Borrower shall be
enjoined, restrained, or in any way prevented by court, governmental, or
administrative order from conducting all or any material part of its business;
or any lease or agreement pursuant to which Borrower leases, uses, or occupies
any property shall be cancelled or terminated prior to the expiration of its
stated term and such termination shall have a material adverse effect; or any
material part of its Collateral shall be taken through condemnation or the value
of such Collateral shall be impaired through condemnation;

 

(s)Any Governmental Authority or other Person purporting to be, or acting as,
any Governmental Authority condemns, seizes, or otherwise expropriates all or
any substantial part of the Collateral or other assets of the Borrower or
assumes custody or control of such Collateral or other assets or of the business
or operations of the Borrower which would prevent the Borrower from carrying on
its Obligations under the Transaction Documents, and such condemnation, seizure,
expropriation, assumption, action or implementation is not withdrawn, rescinded,
reversed, or in the case of any such action with respect to the Collateral or
assets the same are not replaced with equivalent Collateral or assets within
thirty (30) days;

 

(t)Borrower or Pledgor challenges or contests in any action, suit, or proceeding
the validity, legality, and enforceability of any Transaction Document,
Obligations, or perfection or priority of any Lien granted for the benefit of
Lender;

 

(u)The Project or any part thereof is sold, transferred, assigned, or otherwise
disposed of by Borrower without the consent of Lender, or any material part
thereof is lost, stolen, materially damaged, levied on, seized, or attached
(other a sales of assets in the ordinary course of Borrower’s business or any
disposition of any other assets or retired property which could not reasonably
be expected to be used or useful in Borrower’s business and which Lender
determines to be immaterial to the Project’s continued operation and value);

 

(v)Any insurance policy required under Article XII lapses;

 

31

 

  

(w)The Debt Reserve Service Account: (i) is not funded in an amount equal to at
least the Debt Service Reserve Required Balance at the time required pursuant to
Section 2.07(b); or (ii) falls below the Debt Service Reserve Required Balance
for a period exceeding sixty (60) days;

 

(x)The Major Maintenance Reserve Account: (i) is not funded in an amount equal
to at least the Major Maintenance Reserve Required Balance at the time required
pursuant to Section 2.07(b); or (ii) thereafter falls below the Major
Maintenance Reserve Required Balance for a period exceeding sixty (60) days;

 

(y)Lender receives notice from the issuer of any Contingency Letter of Credit
provided pursuant to Section 2.07(c) hereof that such letter of credit shall not
be renewed and Borrower fails to deliver a substitute Contingency Letter of
Credit at least fifteen (15) days prior to the date that such Contingency Letter
of Credit shall expire;

 

(z)A sale, hypothecation or other disposition of the beneficial interest in any
class of Membership Interest of Borrower without the prior written consent of
Lender, which consent shall not be unreasonably withheld or delayed;

 

(aa)An Event of Default occurs under the Pledge Agreement or any other
Transaction Document;

 

(bb)Borrower has knowledge of any circumstance or event which would reasonably
be expected to result in any Tax Credit Recapture Liability, unless Borrower has
established within ten (10) days, to Lender’s reasonable satisfaction, reserves
to cover the reasonably anticipated amount of the Tax Credit Recapture
Liability, which such reserves shall be: (i) funded from cash resulting from an
addition to equity (not from funds obtained by Borrower pursuant to any loans or
other arrangements evidencing Indebtedness of Borrower); and (ii) deposited in a
segregated account pledged to Lender and subject to a Control Agreement;

 

(cc)Any Tax Credit Recapture Liability shall have been assessed against Borrower
or otherwise in respect of the Project, pursuant to a written demand issued by
the United States Treasury Department, if Borrower fails to pay, or cause to be
paid (from cash resulting from an addition to equity (not from funds obtained by
Borrower pursuant to any loans or other arrangements evidencing Indebtedness of
Borrower)) such Tax Credit Recapture Liability in full on or prior to the
deadline for payment thereof (as set forth in such notice or demand of the
United States Treasury Department, if applicable); or

 

(dd)A Material Adverse Event occurs with respect to Borrower or Pledgor.

 

Section 9.02. Rights and Remedies Upon Event of Default. Lender shall have any
and all remedies existing at law or in equity, and shall have the right, at its
sole option, at any time upon the occurrence of an Event of Default, to exercise
any or all of such remedies concurrently, successively, or separately, without
notice to Borrower (unless specifically stated herein). Without limiting the
foregoing or any other remedies under this Agreement or in any other Transaction
Document, upon the occurrence of an Event of Default, Lender may, at its
election, and without notice and without demand, requirements of which Borrower
expressly waives, do any one or more of the following, all of which are
authorized by Borrower:

 

(a)Declare all Obligations, including Obligations under the Note, immediately
due and payable, including a prepayment fee equal to the Prepayment Calculation
Rate times the amount of the Obligations under the Note;

 

(b)Proceed by court action to enforce performance by Borrower of the covenants
and terms of this Agreement or any other Transaction Document, including the
Land Documents;

 

32

 

  

(c)Consistent with the requirements of the UCC and other Applicable Law, without
legal proceedings or notice to Borrower, enter the premises, take possession of,
disable, or remove and retain the Equipment or any or all other Collateral and
realize upon any of the Collateral, including, to the extent permitted by law:
(i) leasing, selling or disposing of the Collateral at either a public or
private sale for credit or cash at such price as Lender may select (at which
sale Lender may be the purchaser) and with or without the Collateral being
present; (ii) applying the proceeds of any sale or other disposition of the
Collateral first to the payment of all expenses of Lender in repossessing,
keeping, removing, and disposing of the Collateral, any brokerage or commission
fees due to third parties, the expenses of liquidating any items, or claims upon
the Collateral and all expenses for necessary or desirable repairs, all court
costs and Attorneys’ Fees if any are incurred (or allowed by statute and at the
highest rate allowable), then, to the reimbursement of Lender for the amount of
any Obligations of Borrower paid or discharged by Lender pursuant to the
provisions of this Agreement, and of any expenses of Lender payable by Borrower
hereunder; then to the satisfaction of the Obligations in such order as Lender
shall elect; any surplus to be paid to Borrower or otherwise as required by law
and if the proceeds from the disposition of the Collateral shall fail to satisfy
all amounts due to Lender hereunder Borrower shall be liable for any deficiency;
and (iii) at its option and in lieu of sale or other disposition, retaining the
Collateral in full or partial satisfaction of all obligations hereunder, upon
giving any notice required by law;

 

(d)With or without taking possession of the Collateral, take legal proceedings
for: (i) the specific performance of any covenant or agreement contained herein
or in any other Transaction Document, or the execution of any right or power
granted herein or therein; (ii) foreclosure under this Agreement or under any
other Transaction Document; (iii) the sale, under the judgment or decree of any
court of competent jurisdiction, of all or any part of the Collateral; (iv) the
appointment of a receiver or receivers of all or any part of the Collateral
pending any foreclosure hereunder or the sale or other disposition of all or any
part of the Collateral, by any court of competent jurisdiction or under
executory or other legal process; (v) the recovery of the unpaid balance of
Borrower’s Indebtedness under the Note, this Agreement, or any other Transaction
Document or of any other Obligations of the Borrower; and (vi) the enforcement
of any other appropriate remedy under this Agreement or any other Transaction
Document;

 

(e)Immediately draw from any of the Required Accounts the amount owed by
Borrower and apply said amount to the Obligations;

 

(f)Immediately draw upon any Contingency Letter of Credit and apply said amount
to the Obligations;

 

(g)in the name of Borrower, demand, sue for, collect, compromise or receive any
money or property at any time payable to or receivable by Borrower or enforce
any rights of Borrower under the Support Documents, Construction Documents or
other Collateral, including any Acceptable Credit Support provided in connection
therewith;

 

(h)Require Borrower to assemble all records and all documents, which comprise
any Collateral or evidence ownership or disposition of any Collateral, or any
part thereof, and to make them available to Lender at any place reasonably
designated by Lender and convenient to Lender;

 

(i)Receive all Revenues which would otherwise be payable to Borrower, for
application to the amount due and payable to Lender, with any excess being
remitted in accordance with the requirements of the UCC or other Applicable Law;

 

33

 

  

(j)As Borrower’s attorney-in-fact, request any information concerning the
Collateral and further endorse or sign withdrawal documents, checks, or other
instruments in Borrower’s name necessary or desirable to withdraw, cash in,
remove or transfer all or any part of the Collateral (whether or not any early
withdrawal or similar penalty will be payable thereupon) into Lender’s name or
the name of its nominee or payable to the order of Lender or its nominee and to
cause new documents or instruments evidencing all or any part of the Collateral
to be issued in the name of Lender or its nominee;

 

(k)Freeze, hold or set off all or any part of the Collateral maintained by
Borrower and in the case of set off, apply all or any part of the Collateral in
repayment of the Obligations; and

 

(l)Exercise any and all other rights and remedies of a secured party under the
applicable UCC.

 

Prior to any disposition of the Collateral, Lender may, but shall not be
required to complete the Project, or assemble, process, repair or recondition,
maintain, store, refurbish, have appraised, or otherwise prepare the Collateral
for disposition, and all costs incurred by Lender in connection with the
foregoing shall constitute Obligations owed by Borrower to Lender hereunder. The
requirement of reasonable notification of time and place of any public or
private sale or any intended disposition shall be met if notice thereof is
mailed, postage prepaid, to Borrower and any other Person entitled thereto at
least ten (10) days prior to such sale or other disposition of the Collateral.
Lender shall have the right to enforce any one or more of the remedies
hereunder, either successively or concurrently, and such action shall not
operate to bar or estop Lender from pursuing other remedies that Lender may have
hereunder or otherwise, and any repossession or retaking of all or any part of
the Collateral, whether temporary or otherwise, and any sale thereof, pursuant
to the terms hereof, shall not operate to release or discharge Borrower until
full payment in cash shall have been made as herein agreed.

 

Section 9.03. Additional Construction Remedies. Following the date on which
Lender makes an initial Advance, should any one or more Events of Default occur
or exist, or should construction on the Project cease or terminate for in excess
of ten (10) days (Force Majeure Events excepted), Lender may require Borrower to
furnish, within ten (10) days after delivery of a written request (Lender being
under no obligation to fund any Advance until adequate security is delivered by
Borrower), adequate deposit or other security to eliminate, reduce, or indemnify
Lender against the risk of loss arising from such action, condition or event,
danger or default (such amounts to be determined by Lender). In such event,
Lender shall have the further right to (a) cancel, terminate, renegotiate,
amend, modify, compromise or settle, and/or adjudicate any existing
construction, architectural, or engineering contracts or other agreements in
connection therewith, including any Construction Documents or Support Documents;
(b) engage the services of additional or substitute contractors, subcontractors,
architects, or engineers of Lender’s selection; and (c) perform such other
actions as Lender may deem to be necessary and proper to protect the Security
Interest and rights of Lender with regard to the Collateral as provided herein.
To the further extent permitted under Applicable Law, Borrower agrees and
consents to all such actions on the part of Lender following any Event of
Default hereunder, with Borrower further releasing Lender, its officers,
directors, employees from any and all liability to Borrower, as well as to
Borrower’s officers, directors and shareholders, in connection therewith.
Borrower further agrees not to interfere with the exercise of such rights and
remedies, and to provide Lender with such assistance, documentation, and
information as Lender may request.

 

34

 

  

In addition, upon such occurrence, Lender may (but shall not be obligated to)
advance additional funds or agree to undertake to advance additional funds to
any party to complete the Project or to eliminate, reduce, or indemnify Lender
against, such danger. Lender shall have no obligation to make any such Advance.
All sums paid by Lender pursuant to such agreements or undertakings shall be for
Borrower’s account and shall be without prejudice to Borrower’s rights, if any,
to receive such funds from the party to whom paid. All sums expended by Lender
in the exercise of its option to complete the Project or protect Lender’s
interests shall be payable to Lender on demand, together with interest from the
date of the Advance at the rate or rates applicable under the Note. The Advance
limits established herein are for Lender’s protection only, and nothing herein
shall be deemed to limit Lender’s rights to make any Advances as provided in
this Agreement above any loan limit established herein, in such amounts as
Lender may elect. In addition, any Advance of funds under this Agreement,
including direct disbursements to parties in payment of sums due under the EPC
Agreement or any other Construction Document, shall be deemed to have been
expended by or on behalf of Borrower and to have been secured by the Collateral.

 

Section 9.04. Status Quo. If Lender shall have proceeded to enforce any right
under this Agreement, and such proceedings shall have been discontinued or
abandoned for any reason or shall have been determined adversely to Lender,
then, and in every such case, Borrower and Lender shall be restored to their
former positions and rights hereunder.

 

ARTICLE X

Indemnification

 

Borrower hereby agrees to defend, indemnify and hold Lender and Lender’s
employees, agents, directors, partners, shareholders, officers, members, and any
assignee or secured party harmless from and against: (a) all claims, demands,
suits, and legal proceedings (whether civil, criminal, administrative,
investigative, or otherwise), including arbitration, mediation, bankruptcy, and
appeal and including any claims, demands, suits, and legal proceedings (i)
related to any Default by Borrower of this Agreement or any other Transaction
Document; (ii) arising out of the manufacture, purchase, financing, ownership,
delivery, rejection, non-delivery, possession, use, transportation, storage,
operation, maintenance, repair, return, or other disposition of the Equipment or
any other part of the Project; (iii) by any Governmental Authority or any third
party under any Environmental Law, under any common law tort claim theory
applicable to Hazardous Materials or any Hazardous Materials remediation
otherwise required to be performed or conducted under any applicable
Environmental Law; and (iv) patent, trademark or copyright infringement
(collectively, “Actions”); and (b) any and all penalties, losses (including
Environmental Losses), liabilities (including the liability of Borrower or
Lender for either party’s negligence, tort, and strict liability), damages,
costs, court costs, and any and all other expenses (including Attorneys’ Fees,
judgments, and amounts paid in settlement), related to, arising out of or in any
way connected with any Actions. Borrower shall, at Lender’s option, appear and
defend any such action and pay the cost of the defense of any such action
brought against Lender, either alone or in conjunction with others, upon any
such liability or claim. Borrower shall satisfy, pay, and discharge any and all
judgments and fines that may be recovered against Lender in any such action. The
foregoing indemnities are continuing indemnities and shall survive expiration,
termination, or cancellation.

 

35

 

  

ARTICLE XI

Security Interest

 

Section 11.01. Security Interest. Capitalized terms used in this Section that
are not otherwise defined in this Agreement shall have the meanings ascribed to
such terms in the UCC. Borrower, as collateral security for all of the
Obligations, hereby pledges, grants, bargains, mortgages, transfers, conveys,
hypothecates, assigns and sets over to Lender a first priority Security Interest
in, and acknowledges that Lender shall have a continuing Security Interest in,
all rights, title and interest of Borrower, whether now existing or hereafter
acquired or arising, in and to the following (all of the foregoing shall be
hereinafter collectively referred to as the “Collateral”): (a) the Project,
including (i) the Equipment (as defined in Article I hereof) and all other parts
of the Project (irrespective of whether such Equipment or other parts constitute
Equipment (as defined under the UCC); (ii) any related software (embedded
therein or otherwise); and (iii) all accessories, equipment, parts and
appurtenances appertaining or attached to the Project, and all such parts which
are at any time removed therefrom so long as title thereto shall remain vested
in Borrower and any and all improvements; (b) all Goods, including Equipment (as
defined under the UCC), Inventory, motor vehicles, Farm Products, Accessions,
Fixtures and As Extracted Collateral; (c) all Accounts, General Intangibles
(including Payment Intangibles), Chattel Paper (including Tangible Chattel Paper
and Electronic Chattel Paper) and Instruments and other agreements, documents,
contract rights of any kind, character and description, including the Support
Documents, any Fuel Supply Agreements whether or not such agreements constitute
Support Documents, the Construction Documents, the Permits and Related Rights,
and any other engineering, architectural, design, or other agreements entered
into in connection with the purchase of products and supplies or the performance
of services related to the Project; (d) all Investment Property; (e) all Deposit
Accounts; (f) all Letter of Credit Rights; (g) all Supporting Obligations; (h)
all real property, and real property rights owned by Borrower; (i) all present
and future proceeds, increases, and profits; (j) any records and data relating
to any of the foregoing, whether in the form of a writing, photograph,
microfilm, microfiche, or electronic media, together with all of Borrower’s
right, title and interest in and to all computer software required to utilize,
create, maintain, and process any such records or data on electronic media; (k)
(i) the Required Accounts and any other accounts of Borrower at any financial
institution at which the Required Accounts are maintained; (ii) all money,
funds, credits and deposits of Borrower therefor; (iii) all additions and
further deposits to and all interest earned on the accounts and instruments
described in subparagraph (k)(i) above; (iv) all renewals, rollovers, newly
assigned account numbers or receipt numbers, reissued or replacement
instruments, receipts or certificates for the accounts and instruments or any
portion of the funds represented by the accounts and instruments described in
subparagraph (k)(i) above; (v) all rights to receive any proceeds or
distribution from the Federal Deposit Insurance Corporation or any such
successor organization or any other insurance corporation or surety which
becomes obligated to pay Borrower upon the closing or termination of a financial
institution; (vi) all deposit accounts of Borrower which may be maintained with
or issued by any financial institution which acquires or merges with the
financial institution(s) described in subparagraph (k)(i) above or any successor
or which assumes the assets and liabilities of any such financial institutions;
(vii) all general intangibles or payment intangibles with respect to the
foregoing; and (l) any and all present and future all combinations,
reclassifications, substitutions, renewals and replacements of and additions,
improvements, products of, accessions and accumulations to any of the Collateral
specified in subsections (a) through (k), inclusive together with all proceeds
and products of the foregoing, including the rents, issues, income, profits,
insurance proceeds, condemnation awards and avails thereof and all indemnity,
warranty or guaranty payable by reason of loss or damage to or otherwise in
respect of any of the foregoing.

 

Section 11.02. Additional Provisions regarding Assignment of Support Documents
and Construction Contracts. Borrower represents, covenants and warrants with
respect to the Support Documents and the Construction Documents that (a) there
has been no prior assignment of the Support Documents or the Construction
Documents to any Person other than Lender and that Borrower has full and
absolute title to the Support Documents and the Construction Documents; (b) the
Support Documents and the Construction Documents are enforceable, valid
agreements and are what they purport to be subject to the effect of principles
of equity, bankruptcy, and/or similar laws of general application, now or
hereafter in effect, relating to or affecting such enforcement; (c) Borrower is
not in default under any Support Document or any Construction Document; (d) to
its knowledge, all material covenants, conditions, and agreements have been
performed as required in the Support Documents and the Construction Documents,
except those not due to be performed until after the date of this Agreement (and
such covenants, conditions, and agreements to be performed by Borrower after the
date of this Agreement shall be performed by Borrower as required by the Support
Documents and the Construction Documents); and (e) Borrower is transferring and
assigning the Support Documents and the Construction Documents and the
obligations thereunder to Lender free and clear of any and all Liens of
Borrower’s own creditors. Lender does not assume the obligations of and shall
not be liable for any defaults by Borrower in the performance of Borrower’s
duties under any Support Documents or any Construction Documents.

 

Section 11.03. Purchase of Materials and Components. No Materials, components,
Equipment, fixtures, or articles of personal property placed in or incorporated
into the Project shall be purchased or installed under any security agreement or
other agreement whereby the seller reserves or purports to reserve title or the
right of removal or repossession, or the right to consider such items as
personal property after their incorporation into the Project, unless otherwise
authorized by Lender in writing.

 

36

 

  

Section 11.04. Additional Provisions regarding Required Accounts. In the event
that the financial institution with which the Required Accounts are maintained
(a) loses or otherwise has its FDIC insurance coverage terminated; or (b) such
financial institution refuses to acknowledge or recognize Lender’s first
priority lien on, and control (for purposes of perfection) over, such Required
Accounts or the Collateral related thereto (as described in Section 11.01(k)),
then Borrower agrees upon the request of Lender to transfer such Collateral to
Lender or to such other financial institution which has deposit insurance
coverage and which agrees to acknowledge and recognize Lender’s lien on, and
control (for purposes of perfection) over, such Collateral.

 

ARTICLE XII

Insurance

 

Section 12.01. Generally. All insurance required hereunder shall: (i) be in a
form and with companies as Lender shall approve, which companies must be of a
financial strength and size set forth in more detail in the minimum insurance
requirements set forth on Exhibit O attached hereto and incorporated by
reference herein (the “Minimum Insurance Requirements”); (ii) specify Lender as
additional insured and loss payee as set forth in the Minimum Insurance
Requirements; (iii) be primary, without right of contribution from any other
insurance carried by Lender; (iv) include a waiver of subrogation and (v)
provide that the insurance may not be canceled or altered so as to affect the
interest of Lender without at least thirty (30) days prior written notice to
Lender. Borrower shall promptly deliver to Lender evidence of such insurance
coverage. Borrower shall not allow any adjustments to be made with insurers
except with Lender’s prior written consent. Borrower hereby appoints Lender as
Borrower’s attorney-in-fact to receive payment of and to endorse all checks,
drafts and other documents and to take any other actions necessary to pursue
insurance claims and recover payments if Borrower fails to do so, such power
shall be coupled with an interest and shall be irrevocable for the term of this
Agreement. Borrower shall promptly notify Lender of any occurrence, which may
become the basis of a claim and shall provide Lender with all requested
pertinent data. Nothing herein shall be deemed in any way to limit Borrower’s
obligations under Article III hereof with respect to Acceptable Credit Support
required from EPC Contractor or O&M Contractor.

 

Section 12.02. Borrower’s Insurance. For the period beginning on the date the
work on the Project commences and ending on the date that all of Borrower’s
obligations under this Agreement and all Notes are fully fulfilled, Borrower, at
its expense, shall cause the Project to be insured for such amounts and against
such hazards and risks as Lender may from time to time require, including: (i)
special form replacement cost insurance for damage to the Equipment, Materials
and any other part of the Project, which insurance shall not be less than the
amount set forth in the Minimum Insurance Requirements; (ii) commercial general
liability insurance insuring against liability for property damage, death and
bodily injury and any other liability resulting from the transportation,
construction, ownership, possession, use, operation, performance, maintenance,
storage, repair or reconstruction of the Equipment, Materials and any other part
of the Project which insurance as shall not be less than the amount set forth in
the Minimum Insurance Requirements; (iii) environmental insurance, including
pollution, in an amount not less than the amount set forth in the Minimum
Insurance Requirements; (iv) such other insurance, including business
interruption insurance, set forth in the Minimum Insurance Requirements; and (v)
such other insurance coverage as may be customarily and reasonably required by
Lender, following consultation with Borrower.

 

Section 12.03. EPC Contractor’s Insurance. For the period beginning on the date
the work on the Project commences and ending on the date of Final Completion for
said Project, Borrower shall cause EPC Contractor to maintain, at its or
Borrower’s expense, the following insurance in forms and amounts satisfactory to
Lender: (i) broad form contractor’s risk insurance and property damage insurance
with respect to the Equipment, Materials and other parts of the Project in an
amount not less than the amount set forth in the Minimum Insurance Requirements;
(ii) comprehensive general liability insurance, against property damage, death
and personal injury, in an amount not less than the amount set forth in the
Minimum Insurance Requirements; (iii) worker’s compensation insurance at
statutory amounts and Employers’ Liability Insurance in an amount not less than
the amount set forth in the Minimum Insurance Requirements; (iv) environmental
insurance, including pollution, in an amount not less than the amount set forth
in the Minimum Insurance Requirements; and (v) such other insurance set forth in
the Minimum Insurance Requirements.

 

37

 

  

ARTICLE XIII

Miscellaneous

 

Section 13.01. No Waiver; Cumulative Remedies; Time is of the Essence. No
failure or delay on the part of Lender in exercising any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any further exercise
thereof or the exercise of any other right, power or remedy hereunder. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by or available under law. Borrower acknowledges and agrees that time
is of the essence with respect to payment and performance of the Obligations.

 

Section 13.02. Execution in Counterparts; Effectiveness. This Agreement and the
other Transaction Documents may be executed separately by Borrower, Lender and
the other parties thereto in any number of counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which,
taken together, shall constitute but one and the same instrument. This Agreement
and each other Transaction Documents shall become effective when this Agreement
or such other Transaction Document, as applicable, has been executed by Lender
(if applicable) and when Lender has received counterparts thereof that, when
taken together, bear the signatures of each of the other parties hereto or
thereto, as applicable. The parties intend and agree that, for purposes of
enforcing the rights of Lender against Borrower, a carbon copy, photocopy,
facsimile or portable document format (“PDF”) of this Agreement or any other
Transaction Document with applicable signatures thereon shall be deemed to be as
binding, valid, genuine, and authentic as an original-signature document for all
purposes, including all matters of evidence and the “best evidence” rules. At
Lender’s request, Borrower, Pledgor or any other counterparty to this Agreement
or any other Transaction Document shall re-execute original forms thereof and
deliver them to Lender. No party hereto shall raise the use of a facsimile
machine, PDF or email to deliver a signature or the fact that any signature
document was transmitted or communicated through the use of facsimile machine or
email as a defense and each such party forever waives any such defense.

 

Section 13.03. Integration; Amendments or Modifications. This Agreement,
together with the other Transaction Documents, shall constitute the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby and shall supersede all other written or oral agreements,
representations, and negotiations with respect to such transactions. No
amendment, modification, termination or waiver of any provision of this
Agreement or any other Transaction Documents or consent to any departure by
Borrower therefrom shall be effective unless the same shall be in writing,
designated as an amendment to the Agreement or applicable Transaction Document,
and signed by Lender and other applicable parties in a manner consistent with
Section 13.02 hereof, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No notice to
or demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances.

 

Section 13.04. Further Assurances; Power of Attorney. Borrower will, upon demand
of Lender, and at Borrower’s sole cost and expense, do and perform any other act
and will execute, acknowledge, deliver, file, register, communicate, record and
deposit (and will re-file, reregister, re-communicate, rerecord or redeposit
whenever required) any and all further documents, instruments or records
required by law or requested by Lender including financing statements or other
records under the UCC as currently in force or as subsequently revised or
reenacted, mortgages and such other recordations (which Lender shall have the
right to file, communicate, or record wherever and whenever Lender deems
prudent) for the purpose of proper protection, to the satisfaction of Lender, of
Lender’s Security Interest in the Collateral or to carry out the provisions of
this Agreement. Borrower further authorizes Lender and irrevocably appoints
Lender as its attorney-in-fact (coupled with an interest) to enter ministerial
information on this Agreement, any other Transaction Document, or other writing
executed in connection with any of the foregoing, to file financing statements
or to execute and deliver or otherwise authenticate and communicate any writing
or record and take any other actions that Lender deems necessary or desirable or
protect Lender’s interest in the Collateral or otherwise under this Agreement or
any other Transaction Document. Borrower further authorizes Lender to transmit
and file any such statements, ministerial changes, and other items by electronic
means.

 

38

 

  

Section 13.05. Assignment of Rights. All or any of the rights of Lender under
this Agreement may be assigned, sold, or transferred by Lender, and Lender may
grant participation in the financing in whole or in part at any time. If
notified by Lender, Borrower shall make all payments due under this Agreement to
the party designated without offset or deduction. No assignment of this
Agreement, or any right or Obligation under it, may be made by Borrower or any
assignee of Borrower without the prior written consent of Lender. This Agreement
shall be binding upon and benefit Lender and Borrower and their respective
successors and assigns. If this Agreement is assigned by Lender to a partnership
or trust, the term “Lender” as used herein shall mean and include the
partnership or trust and shall also include, where applicable, each partner in
or beneficiary of the partnership or trust.

 

Section 13.06. Provisions for Exclusive Benefit of Lender. All conditions to the
obligations of Lender to make Advances or other disbursements hereunder, and all
approval rights of Lender and Lender’s Engineer, are imposed solely and
exclusively for the benefit of Lender and its successors and assigns. No other
Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make Advances in the absence of strict compliance with any or all of such terms
and conditions. No other Person shall, under any circumstances, be deemed to be
a beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender at any time if it deems it advisable to do so.

 

Section 13.07. Interpretation. Any use of the term “Project” herein shall be
deemed to refer equally to the Equipment, Materials and all other parts of the
Project, it being the understanding of the parties that any reference to
“Project” shall not be deemed to prejudice any right of Lender hereunder to
require performance as to each and every part of the Project and any reference
to “Equipment” or “Materials” shall not be deemed to prejudice any right of
Lender to require performance as to all of the Project. All references to
Sections herein, unless otherwise stated, shall refer to Sections of this
Agreement. The terms “herein” or “hereunder” or like terms shall be deemed to
refer to this Agreement as a whole and not to a particular section. Whenever
terms such as “include” or “including” is used in this Agreement, they mean
“include” or “including,” as the case may be, without limiting the generality of
any description or word preceding such term. Whenever the expression
“satisfactory to Lender,” “in Lender’s judgment” or similar words are used or
Lender or Lender’s Engineer is granted the contractual or right to choose
between alternatives or to express its opinion, the satisfaction, judgment,
choices and opinions are to be made in the sole discretion of Lender or Lender’s
Engineer, as applicable. The captions or headings in this Agreement are made for
convenience and general reference only and shall not be construed to describe,
define, or limit the scope or intent of the provisions of this Agreement. Absent
manifest error, the records of Lender shall be conclusive evidence with respect
to the matters governed by the Transaction Documents. As used herein, all
masculine pronouns shall include the feminine or neuter, and all singular terms
the plural form thereof, and vice versa. The exhibits annexed hereto are
incorporated herein by this reference and made a part hereof as if contained in
the body of this Agreement. Nothing in any Transaction Document is deemed to
limit Lender’s rights or Borrower’s Obligations hereunder or under any other
Transaction Document and, in order to clarify the intention of the parties, each
of Borrower and Lender expressly agrees that such documents shall be interpreted
collectively in the manner that imposes the maximum restriction on Borrower and
grants to Lender the maximum benefits hereunder and thereunder. All references
to sections hereunder shall be deemed to refer to sections of this Agreement,
unless otherwise expressly provided, whether or not “hereof,” “above,” “below,”
or like words are used. Both Lender and Borrower acknowledge that this Agreement
has been fully negotiated between the parties and agree that it shall be
construed without regard to any presumptions against the party causing the same
to be prepared. This Agreement amends and restates the Original CFA in its
entirety; and is hereby, as amended and restated, ratified and confirmed in all
respect. Unless the context clearly requires otherwise, all references herein to
the “date of execution” or similar references shall be deemed to be references
to the Effective Date notwithstanding the date this Amended and Restated
Construction Financing Agreement is executed by the parties. For purposes of
clarity, that certain Initial Preliminary Items Agreement, dated as of October
29, 2013, was part of the Original CFA and no longer has any separate force and
effect.

 

39

 

  

Section 13.08. Right of Setoff. As collateral security for the repayment of the
Obligations of Borrower and liabilities under this Agreement and the Transaction
Documents, Borrower hereby grants to Lender and Lender’s successors and assigns
the right to apply, at any time and from time to time should an Event of Default
exist hereunder, any and all obligations owing from Lender, or any Affiliate of
Lender, to Borrower toward repayment of any sums owing from Borrower to Lender
hereunder.

 

Section 13.09. Addresses for Notices, Etc. Except as otherwise expressly
provided herein, all notices, requests, demands and other communications
provided for hereunder shall be in writing and sent by certified mail (return
receipt requested), by a nationally recognized express courier service (such as
FedEx) or personally served or delivered to the applicable party at its address
indicated below:

 

If to Borrower:

 

Orbit Energy Charlotte, LLC

c/o Bluesphere Corporation

301 McCullough Drive, 4th Floor

Charlotte, NC 28262

Attention: Managing Director

 

If to Lender:

 

Caterpillar Financial Services Corporation

Cat Power Finance - Americas

2120 West End Avenue

Nashville, Tennessee 37203

Attention: Credit Manager

 

or, as to each party, at such other address or to the attention of such other
representative as shall be designated by such party in a written notice to the
other party provided in accordance with the terms of this Section. All such
notices, requests, demands, and other communications shall, when mailed or sent
by a courier service, be effective when deposited in the mails or with such
courier service, addressed as aforesaid, except to the extent otherwise provided
in Section 13.14 hereof.

 

Section 13.10. Costs and Expenses. Borrower agrees to pay all costs and expenses
in connection with the preparation, negotiation, execution, delivery,
administration, enforcement of, and/or the protection of Lender’s rights under,
the Transaction Documents and/or any other documents to be delivered hereunder,
including (a) title insurance premiums, recording and filing fees, transfer or
mortgage taxes, documentary stamp taxes, tax service charges, appraisal fees,
surveyor charges, and Lender’s third party fees and (b) Attorney’s Fees and the
reasonable expenses and travel costs incurred by Lender’s Engineer. Borrower
also agrees to pay on demand all losses, costs and expenses, if any (including
Attorneys’ Fees and expenses), incurred in connection with the preservation of
any rights of Lender under, or the enforcement of, or legal advice in respect
of, the rights or responsibilities of Lender under this Agreement, the
Transaction Documents, and any other documents delivered hereunder including
losses, costs and expenses sustained by Lender as a result of any failure by
Borrower to perform or observe its obligations contained herein or any other
document related thereto. In the event that any amount due hereunder or under
any other Transaction Document is not paid in full within ten (10) days of the
date due (whether at stated maturity, by acceleration or otherwise), Borrower
shall pay to Lender on demand, in each instance at Lender’s option and to the
extent permissible under Applicable Law, five percent (5%) of such amount.
Without limiting the foregoing, beginning on the date that is ten (10) days
after the occurrence of such Event of Default and continuing until the earlier
of the date (i) such Event of Default is cured (if such cure is permitted
hereunder) or (ii) all Obligations of Borrower to Lender hereunder have been
satisfied, at Lender’s option and to the extent permissible under Applicable
Law, interest shall accrue on all Indebtedness to Lender at a interest rate per
annum equal to five percent (5%) per annum above the highest interest rate set
forth in any Note then in effect.

 

40

 

  

Section 13.11. Binding Effect, Assignment. This Agreement shall be binding upon
and inure to the benefit of Borrower and Lender and their respective successors
and assigns (subject to restrictions in Section 13.05 hereof).

 

Section 13.12. Waiver of Immunity. Borrower agrees that the activities
contemplated by the Transaction Documents are commercial in nature rather than
governmental or public, and therefore agrees that it is not entitled to any
immunity or otherwise with respect to such activities or in any legal action or
proceeding arising out of or relating to the Transaction Documents. With regard
to this Agreement, Borrower and Lender hereby waive any right or claims of
immunity, which may now or hereafter exist and agrees not to assert any such
right or claim in any action or proceeding in any jurisdiction.

 

Section 13.13. Governing Law. This Agreement and the Transaction Documents shall
be governed by, and construed and enforced in accordance with, the laws of the
State of New York and all disputes between Borrower and Lender arising out of or
relating to this Agreement and/or the Notes shall be governed by the laws of the
State of New York, in each case without regard to its conflict of laws
provisions (other than Section 5-1401 of the New York General Obligations Law).

 

Section 13.14. Judicial Proceedings. Any judicial proceeding brought against
Borrower with respect to the Transaction Documents may be brought in any state
or federal court of competent jurisdiction located in the State of New York,
and, by execution and delivery of this Agreement, Borrower accepts, generally
and unconditionally, the nonexclusive jurisdiction of such courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Borrower hereby waives personal service of process and
consents that service of process upon it may be made by certified or registered
mail, return receipt requested, at its address specified or determined in
accordance with the provisions of Section 13.09, and service so made shall be
deemed completed on the third Business Day after such service is deposited in
the mail. Nothing herein shall affect the right to serve process in any other
manner permitted by law or shall limit the right of Lender to bring proceedings
against Borrower in the courts of any other jurisdiction. Borrower hereby waives
trial by jury in any judicial proceeding brought by it or Lender involving,
directly or indirectly, any matter in any way arising out of, related to, or
connected with this Agreement. Borrower hereby waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of any action or proceeding brought in the State of New York against Borrower
with respect to the Transaction Documents.

 

Section 13.15. Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable, shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

 

41

 

  

Section 13.16. Waiver of Consequential Damages, Etc. Notwithstanding anything to
the contrary in this Agreement or any other Transaction Document, under no
condition or cause of action shall Lender be liable for any interruption of
service, any loss of actual or anticipated business or profits or any special,
indirect, or consequential damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Transaction Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any loan or Advance hereunder or
the use of the proceeds thereof whether such liability arises in contract, tort
(including negligence or strict liability), or otherwise. To the fullest extent
permitted by Applicable Law, Borrower hereby agrees that it shall not assert,
and Borrower hereby waives, any and all such claims.

 

Section 13.17. Survival of Agreements, Representations and Warranties, Etc. All
warranties, representations, and agreements made by Borrower herein or by any
Person in any certificate or other document or instrument required to be
delivered in connection with this Agreement shall be considered to have been
relied upon by Lender and shall survive the execution and delivery to Lender of
this Agreement regardless of any investigation made by Lender or on its behalf.

 

Section 13.18. Jury Trial Waiver. BORROWER AND LENDER EACH WAIVES THE RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO THE COLLATERAL, THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS. BORROWER AND LENDER EACH ACKNOWLEDGE THAT THE FOREGOING
WAIVER IS A MATERIAL INDUCEMENT TO THE PARTIES’ ENTERING OF THIS AGREEMENT AND
THAT LENDER AND BORROWER ARE EACH RELYING UPON THE FOREGOING WAIVER IN THEIR
FUTURE DEALINGS WITH EACH OTHER. BORROWER AND LENDER EACH WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVER WITH ITS LEGAL COUNSEL AND
HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH SUCH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

42

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ORBIT ENERGY CHARLOTTE, LLC       By: /s/ Anwar Shareef         Name (Print):
Anwar Shareef         Title: Managing Member         CATERPILLAR FINANCIAL
SERVICES CORPORATION       By: /s/ Roger Scott Freistat         Name (Print):
Roger Scott Freistat         Title: Credit Manager  

 

43

 

  

APPENDIX A

TO

AMENDED AND RESTATED CONSTRUCTION FINANCING AGREEMENT

 

Defined Terms

 

“Acceptable Credit Support” has the meaning ascribed thereto in Section 3.01 of
this Agreement.

 

“Advances” means advances of money under the Construction Note made or to be
made by Lender to Borrower, the Equipment Dealer, EPC Contractor, any
Subcontractor or any other designee approved by Lender, each which such advance
which shall be repaid under and subject to the terms of the Notes.

 

“Affiliate” means any Person that: (a) directly or indirectly controls, is
controlled by, or is under common control with such Person or a Subsidiary of
such Person; (b) directly or indirectly beneficially owns or holds ten percent
(10%) or more of any class of voting stock or other interest of such Person or
any Subsidiary of such Person; or (c) has ten percent (10%) or more of its
voting stock (including partnership or member interest) directly or indirectly
beneficially owned or held by such Person or a Subsidiary of such Person. As
used in this definition of “Affiliate”, the term “control” means the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.

 

“Agreement” means this Amended and Restated Construction Financing Agreement, as
amended, supplemented and modified from time to time in accordance with the
terms hereof, together with all Exhibits and Schedules attached or to be
attached hereto.

 

“Applicable Construction Loan Margin” means: (a) as of March 21, 2014, an
interest rate of Six and six one-hundredths percent (6.06%) (the “Initial
Applicable Construction Loan Margin”); and (b) on each date calculated under
Section 2.04 for any Advance, an interest rate equal to the Initial Applicable
Construction Loan Margin, increased or decreased, by the amount of the
Construction Credit Spread Adjustment. However, in no event shall the Applicable
Construction Loan Margin be less than five and thirty two one-hundredths percent
(5.32%).

 

“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, representation, warranty, covenant, instrument, document
or agreement in question, including all applicable common law and equitable
principles, state, and federal constitutions, statutes, rules, regulations, and
orders of governmental bodies and all judicial orders, judgments and decrees.

 

“Applicable Term Loan Interest Rate” means: (a) as of April 3, 2014, an interest
rate of Seven and Eight-Eight One-Hundredths Percent (7.88%) (the “Initial
Applicable Term Loan Interest Rate”); and (b) as of the date calculated under
Section 5.03 for the Advance under the Term Note, an interest rate equal to the
Initial Applicable Term Loan Interest Rate, increased or decreased, by the
amount of the Term Credit Spread Adjustment.

 

“Attorneys’ Fees” means any and all attorneys’ fees, costs and related expenses
incurred by Lender (whether by Lender’s use of in-house counsel or otherwise)
related to, arising out of, or in any way connected with Lender’s interests in
or defense of any Action or Lender’s enforcement of its rights and interest with
respect to the Project, this Agreement, or any of the other Transaction
Documents, or any other instrument, document, or agreement executed in
connection with or contemplated by any of the foregoing (which shall include
attorneys’ fees incurred by Lender to collect sums due, during any work-out,
with respect to settlement negotiations, to enforce any of its rights, or to
defend Lender and which, in any bankruptcy proceeding, shall include any
attorneys’ fees incurred in connection with any motion for relief from the
automatic stay and any motion to assume or reject any Agreement, it being the
intention of the parties that any and all attorneys’ fees incurred by Lender in
connection with any bankruptcy proceeding shall constitute “actual pecuniary
losses” under §365 of the Bankruptcy Code and that Borrower shall be responsible
for indemnifying Lender with respect to such fees).

 

44

 

  

“Austep Guaranties” means guaranty agreements executed by Austep Guarantor
pursuant to which Austep Guarantor unconditionally guaranties the obligations of
EPC Contractor and O&M Contractor, as applicable, under the EPC Agreement, O&M
Agreement and Performance Guarantee Agreement, in a form and substance
satisfactory to Lender.

 

“Austep Guarantor” means Austep S.p.A., a joint stock company formed under the
laws of Italy and an Affiliate of EPC Contractor and O&M Contractor.

 

“Base Rate” means the London Interbank Offered Rate for deposits in Dollars for
a term of three (3) months as published by the Intercontinental Exchange
Benchmark Administration Ltd (“ICE”) or its successor and reported by Bloomberg
(Screen LIBO Page) (the “LIBOR Rate”) as of 11:00 a.m., London Time on the day
that is two London Banking Days preceding the first calendar day of the then
current month or such other day of the calendar month selected by Lender (the
“Reset Date”). As used herein, a “London Banking Day” means any day on which
banks are required to be open for business in London, England. The applicable
LIBOR Rate used to calculate the floating rate hereunder shall be adjusted on
each Reset Date and, once set, the Base Rate shall remain fixed until the
following Reset Date, at which time the Base Rate shall be reset to be the then
current LIBOR Rate. If the LIBOR Rate as defined above is not available or is
not published on any Reset Date or, in the absence of the availability of
Bloomberg (Screen LIBO Page) on any Reset Date, then Lender shall, at its
election, choose a substitute source for the LIBOR Rate and/or use the most
recently available or next available LIBOR Rate.

 

“Biogas Substantial Completion” means that, and shall be deemed to have occurred
when the Project has been constructed, successfully tested and commissioned such
that, among other things: (a) the Project (i) is operating within all the
specified parameters in the Construction Documents (other than power generation
requirements), (ii) has achieved Mechanical Completion, (iii) has all Permits
and Related Rights required for continuous commercial operation, and (iv) is
operating and generating the Minimum Gas Amount as evidenced by Successful
Completion of the applicable Performance Tests (as such terms are defined in the
EPC Agreement); and (b) Borrower, and at Lender’s request, Lender, shall have
received from EPC Contractor satisfactory evidence that all payrolls, bills, and
other costs and expenses relating to the work performed under the Construction
Documents have been paid or otherwise satisfied (including lien waivers and
releases, from every Subcontractor and every other Person who provided labor,
material, equipment or supplies for the work or the Project). Satisfaction of
the requirements for Biogas Substantial Completion shall be determined by Lender
in consultation with Lender’s Engineer.

 

“Borrower” has the meaning ascribed thereto in the preamble of this Agreement.

 

“Borrower Operating Budget” shall have the meaning ascribed thereto in the Cash
Application Hierarchy Provisions.

 

“Borrower’s Contest Rights” means Borrower’s right to contest in good faith
third party issues related to the Project where specified in this Agreement, so
long as (a) it does so diligently, by appropriate proceedings, and without
prejudice to Lender; (b) neither the Project nor any Collateral would be in any
danger of sale, loss, or forfeiture as a result of such proceeding or contest;
and (c) Borrower notifies Lender of such contest and shall, upon Lender’s
request, promptly provide a bond, cash deposit, or other security satisfactory
to Lender to protect Lender’s interest and security should the contest be
unsuccessful.

 

45

 

  

“Business Day” means any day other than a Saturday, Sunday or other day on which
Lender is not open for the normal conduct of business or any commercial banks in
the State of New York are required or authorized by law to be closed.

 

“Cash Application Hierarchy Provisions” means the provisions set forth on
Exhibit H (Cash Application Hierarchy) to the Agreement.

 

“Certificate of Biogas Substantial Completion” means a Certificate of Power
Substantial Completion, substantially in the form shown on Exhibit C-1, which is
executed by EPC Contractor and Borrower and submitted by Borrower to Lender in
accordance with the terms of this Agreement.

 

“Certificate of Final Completion” means a Certificate of Final Completion,
substantially in the form shown on Exhibit A, which is executed by EPC
Contractor and Borrower and submitted by Borrower to Lender in accordance with
the terms of this Agreement.

 

“Certificate of Mechanical Completion” means a Certificate of Mechanical
Completion, substantially in the form shown on Exhibit B, which is executed by
EPC Contractor and Borrower and submitted by Borrower to Lender in accordance
with the terms of this Agreement.

 

“Certificate of No Liens” means a Certificate, in form and substance
satisfactory to Lender, issued by EPC Contractor and executed by its chief
executive officer, chief financial officer, or general counsel certifying that
no other Person claiming by, through or under EPC Contractor has any right,
title, interest, Security Interest, claim, or Lien with respect to the Project.

 

“Certificate of Power Substantial Completion” means a Certificate of Power
Substantial Completion, substantially in the form shown on Exhibit C-2, which is
executed by EPC Contractor and Borrower and submitted by Borrower to Lender in
accordance with the terms of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means and includes individually, collectively, interchangeably and
without limitation all property and assets, whether now existing or hereafter
acquired or arising, granted as collateral security for the Obligations
(including the collateral described in Section 11.01 of this Agreement, the
collateral described in the Pledge Agreement and the collateral pledged under
any Land Documents), whether granted pursuant to this Agreement, any other
Transaction Document or under any other instrument, agreement or document,
whether granted directly or indirectly, whether granted now or in the future,
and whether granted in the form of a security interest, mortgage, deed of trust,
collateral mortgage, assignment, pledge, chattel mortgage, lien, lease or
consignment intended as a security device, or any other security or lien
interest whatsoever, whether created by law, contract, or otherwise.

 

“Commitment Fee” means One Hundred Seventy-Seven Thousand Eight Hundred
Fifty-Two and 42/100ths Dollars ($177,852.42).

 

“Compost Agreement” means an agreement (together with all Exhibits and Schedules
attached or to be attached thereto) between Borrower and an experienced
counterparty, relating to the sale by Borrower of compost produced by the
Project, which such agreement and counterparty must each be acceptable to Lender
in its sole and absolute discretion and must be delivered to Lender prior to the
initial Advance in accordance with the terms of Section 4.01(k).

 

“Construction Credit Spread Adjustment” means, on each date of calculation under
Section 2.04, an amount equal to the difference (either positive or negative)
between: (a) the Applicable Construction Credit Spread on March 21, 2014 (which
was 0.2467%); and (b) the Applicable Construction Credit Spread on the date of
calculation (determined as set forth in Section 2.05 based on indicative pricing
for a one (1) year term).

 

46

 

  

“Construction Documents” means (a) all contracts between Borrower and EPC
Contractor or any Subcontractor, including the EPC Agreement, (b) the
Interconnection Agreement (to the extent such Interconnection Agreement relates
to construction matters); (c) all other documents listed on Schedule 1; and (d)
any subcontracts with Subcontractors, materialmen, laborers, or any other Person
for performance of work on the Project or the delivery of materials to the
Project, and all amendments, modifications and supplements with respect to the
foregoing documents and any replacements, renewals, extensions or restatements
thereof, and any substitutes therefore, in whole or in part.

 

“Construction Note” means the variable rate promissory note substantially in the
form attached hereto as Exhibit D and shall include all amendments,
modifications and supplements with respect to the foregoing and any
replacements, renewals, extensions or restatements thereof, and any substitutes
therefor, in whole or in part other than the Term Note.

 

“Contingency Assurance Release Date” means the date immediately following six
(6) consecutive months of Project operation with a power generating up-time of
at least ninety-three and six tenths percent (93.6%) as determined by Lender in
consultation with Lender’s Engineer.

 

“Contingency Letter of Credit” means an irrevocable standby letter of credit
that: (a) secures the Obligations; (b) is in form and substance satisfactory to
Lender, naming Lender as beneficiary; (c) is issued by a United States bank
acceptable to Lender; and (d) is in an amount equal to or greater than One
Million Five Hundred Thousand Dollars ($1,500,000).

 

“Contingency Reserve Account” means an account satisfying all requirements of
Section 2.07(a) for Required Accounts in to which funds shall be deposited and
maintained in accordance with the terms of Section 2.07(c) at Borrower’s
election in lieu of Borrower providing a Contingency Letter of Credit.

 

“Control Agreement” means account control agreements or similar documents in
form and substance satisfactory to Lender with a U.S. financial institution
acceptable to Lender which shall give Lender a perfected, first priority
Security Interest in, and control of, each of the Required Accounts.

 

“Conversion” has the meaning ascribed thereto in Section 5.01 of this Agreement.

 

“Conversion Date” has the meaning ascribed thereto in Section 5.01 of this
Agreement.

 

“Conversion Date Deadline” means October 1, 2015.

 

“Debt Investment” has the meaning ascribed thereto in Section 2.02(b) of this
Agreement.

 

“Debt Service Reserve Account” has the meaning ascribed thereto in Section
2.07(a) of this Agreement.

 

“Debt Service Reserve Required Balance” means an amount equal to six (6) future
payments of principal and interest under the Notes.

 

“Default” means any occurrence, condition, act or failure to act which, either:
(a) constitutes an Event of Default, or (b) with the giving of notice, or the
passage of time, or both, may give rise if not timely cured to an Event of
Default hereunder.

 

47

 

  

“Deferred Permits and Related Rights” are Permits and Related Rights which: (a)
are set forth in Schedule 6; (b) at the time of determination are not required
under Applicable Law; (c) at the time of determination, are reasonably believed
by Borrower to be obtainable in due course prior to the earlier of: (i) the date
or phase of construction set forth in Schedule 6 with respect to such Permits
and Related Rights and (ii) the date required under Applicable Law, the
Construction Documents or the Support Documents.

 

“Disqualified Person” means any Person directly or indirectly described as being
ineligible for the Tax Credits pursuant to Applicable Law; provided, however,
that if Applicable Law is amended after the Effective Date, the definition of
“Disqualified Person” shall be interpreted to conform to such amendments. As of
the Effective Date, a “Disqualified Person” means: (a) a Federal, State, or
local government (or any political subdivision, agency, or instrumentality
thereof); (b) any organization described in Section 501(c) of the Code and
exempt from tax under Section 501(a) of the Code; (c) any entity referred to in
paragraph (4) of Section 54(j) of the Code; (d) any Person described in Section
50(d)(1) of the Code; (e) any Person who is not a “United States person” as
defined in Section 7701(a)(30) of the Code, unless such Person is a foreign
person or entity (other than a foreign partnership or foreign pass-through
entity and the exception under Section 168(h)(2)(B) of the Code applies with
respect to such Person’s distributive share of income from Borrower); and (f)
any partnership or other pass-through entity (including a single-member
disregarded entity) other than a real estate investment trust as defined in
Section 856(a) of the Code or a cooperative organization described in Section
1381(a) of the Code, any direct or indirect partner (or other direct or indirect
holder of an equity or profits interest) of which is described in clauses (a)
through (e) above, inclusive, unless such Person holds its interests in the
partnership or other pass-through entity indirectly through a taxable “C”
corporation.

 

“Dollars” and the sign “$” means lawful money of the United States of America.

 

“Effective Date” has the meaning ascribed thereto in the preamble of this
Agreement.

 

“Environmental Claim” means any claim, action, cause of action, investigation or
notice (written or oral) by any Person alleging potential liability (including
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damages, property damages, personal injuries,
or penalties) arising out of, based on or resulting from, in part or in whole,
(a) the presence, or release into the environment, of any Hazardous Materials at
any location, whether or not owned or operated by Borrower, or (b) circumstances
forming the basis of any violation, or alleged violation, of the Environmental
Laws.

 

“Environmental Laws” means, collectively, any and all applicable local,
regional, county, state, federal, national or international law, statute,
treaty, directive, decision, judgment, regulation, order, ordinance permit or
similar policy or common law requirement which relate to the protection of human
health or the environment relating to the use, refinement, recycling, handling,
treatment, storage, disposal, emissions, discharges, releases or threatened
releases of Hazardous Materials (including the clean-up of Hazardous Materials
in soil, sub-surface strata, surface water or ground water), including the
Federal Solid Waste Act as amended by the Resource Conservation and Recovery Act
of 1976, 42 U.S.C. §6901, et seq., and the Federal Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §7401, et seq., as
the same may be amended or modified until the date of closing.

 

“Environmental Losses” means any liabilities, damages, penalties, costs,
expenses and losses (including amounts incurred for remedial action, expenses,
technical or legal support), whether vested or unvested, fixed or unfixed,
actual or potential, and whether with regard to a Governmental Authority or to a
private party, which arise out of the storage, treatment, release or disposal
(or alleged storage, treatment, release or disposal) of Hazardous Materials into
the environment by Borrower, prior owners of the Land, trespassers or parties in
contractual relationship with the Borrower, whether for actions occurring before
or after the date hereof, including: (a) the investigation, removal, cleanup,
containment or remediation of Hazardous Materials; (b) personal injury, wrongful
death or property damage cl aims; (c) claims for natural resource damages; (d)
violation of Environmental Laws; or (e) any Environmental Claim.

 

48

 

  

“EPC Agreement” means: (a) that certain Amended and Restated Turnkey Agreement
for the Design, Construction and Delivery of Biogas Plant, dated as of June 5,
2014, between Borrower and EPC Contractor, together with all annexes, exhibits
and schedules attached or to be attached thereto, each as amended, and all
amendments, modifications and supplements with respect to the foregoing
documents and any replacements, renewals, extensions or restatements thereof,
and any substitutes therefore, in whole or in part to the extent allowed in
accordance with the terms hereof; and (b) all instruments, agreements, documents
or other written evidence of Acceptable Credit Support for the obligations of
EPC Contractor thereunder.

 

“EPC Contractor” means Auspark LLC, a North Carolina LLC, acting as general
contractor and utilizing the services of various Subcontractors in connection
with construction of the Project.

 

“Equipment” means the generator sets branded by Caterpillar, Inc.; AMF tanks; 3
piece screw, reception systems for waste, pumps, and ancillary equipment; and
all other equipment and other personal property constituting part of the Project
or used in connection therewith (including the items generator sets and other
property listed in Schedule 2 and including any components, equipment, supplies,
fixtures, additions, accessions and similar items used in connection with the
construction, completion and operation of said items).

 

“Equipment Dealer” means Spark S.p.A., a company organized and existing under
the laws of the Italian Republic.

 

“Equity” has the meaning ascribed thereto in Exhibit N (Financial Covenants).

 

“Equity Investment” has the meaning ascribed thereto in Section 2.02(a) of this
Agreement.

 

“Equity Investment Deficiency” has the meaning ascribed thereto in Section
2.02(a) of this Agreement.

 

“Estimated Project Cost” means the estimated amount of the total Project Costs,
which amount: (a) is estimated as of the date this Amended and Restated
Construction Financing Agreement is executed to be Twenty Two Million Nine
Hundred Thousand Dollars ($22,900,000); and (b) is subject to adjustment in
accordance with Section 2.02(a) hereof.

 

“Event of Default” has the meaning set forth in Section 9.01.

 

“Extraordinary Proceeds” means: (a) liquidated damages or other amounts owed to
Borrower under any Construction Document or Support Document, including any
amounts owed by EPC Contractor under the EPC Agreement or by O&M Contractor
under the O&M Agreement or Performance Guarantee Agreement; (b) any amounts and
proceeds of any kind payable in respect of any taking, exercise of rights of
eminent domain, public improvement, inverse condemnation, condemnation or
similar action of or proceeding by any Governmental Authority relating to any
material part of the Project, any Membership Interests or any other assets of
Borrower; and (c) any proceeds of any insurance policies required hereunder or
otherwise obtained by Borrower or its Affiliates with respect to the Project or
its operations, including any business interruption insurance proceeds. Nothing
in this definition (including references to proceeds) constitutes an
authorization of any sale, lease, transfer, or other disposition of Collateral.

 

49

 

  

“Final Completion” means that, and shall be deemed to have occurred when: (a)
Power Substantial Completion has occurred; (b) the Project is capable of
commercial operation on a continuous basis; (c) all Punch List Items have been
completed (except for such items that Borrower and Lender agree in writing may
be delayed); (d) all warranties, design materials, operation and maintenance
manuals, schematics, spare parts lists, design and engineering documents,
performance testing data, “as-built” drawings and surveys, and such other items
as are required by the Construction Documents have been delivered to Borrower
and, at Lender’s request, to Lender; (e) all other duties and obligations of EPC
Contractor and Subcontractors under the Construction Documents have been fully
performed; (f) all of the Subcontractor’s personnel, supplies, equipment, waste
materials, rubbish and temporary facilities have been removed from the Land; (g)
Borrower, and at Lender’s request, Lender, shall have received from EPC
Contractor satisfactory evidence that all payrolls, bills, and other costs and
expenses relating to the work performed under the Construction Documents have
been paid or otherwise satisfied (including lien waivers and releases, from
every Subcontractor and every other Person who provided labor, material,
equipment or supplies for the work or the Project); and (h) all other
requirements in the Construction Documents with respect to completion of the
Project have been satisfied. Satisfaction of the requirements for Final
Completion shall be determined by Lender in consultation with Lender’s Engineer.

 

“Financial Model” means the pro forma financial statements and projections of
revenue and expenses and cash flows with respect to Borrower and the Project, in
each case as described on Exhibit E, as the same are updated by Borrower with
the prior written approval of Lender in accordance with Section 2.10 hereof.

 

“Force Majeure Event” means each of the following events so long as such events
are not reasonably foreseeable and are beyond the control of the affected party:
acts of God; strikes, lockouts or other industrial disturbances; acts of public
enemies; orders or restraints of any kind of the government of the United States
of America or of the State or any state or any of their departments, agencies,
political subdivisions or officials, or any civil or military authority;
insurrections; civil disturbances; riots; epidemics; landslides; lightning;
earthquakes; fires; hurricanes; tornadoes; storms; droughts; floods; arrests;
restraint of government and people; explosions; breakage, malfunction or
accident to facilities, machinery, transmission pipes or canals; partial or
entire failure of utilities; shortages of labor, materials, supplies or
transportation.

 

“Fuel Supply Agreement” means one or more agreements entered into between
Borrower and counterparties acceptable to Lender relating to the supply of
methane/fuel or methane/fuel producing materials necessary or desirable for
operation of the Project and all Exhibits and Schedules attached or to be
attached thereto; each as amended, supplemented, modified, replaced, renewed,
extended or restated in accordance with the terms hereof. Each such Fuel Supply
Agreement shall be in a form and substance acceptable to Lender.

 

“Generally Accepted Accounting Principles” or “GAAP” means generally accepted
accounting principles set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, or in such other statements by such other entity as may be in
general use by significant segments of the accounting profession, which are
applicable to the circumstances as of the date of determination. Unless waived
by Lender such principles shall be followed in the preparation of all financial
statements provided to Lender in accordance with the terms of this Agreement or
any other Transaction Document.

 

“Governmental Authority” means any international or national governmental body,
any state, provincial, regional, local, municipal or other political subdivision
thereof, and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.

 

“Hazardous Materials” means any and all hazardous materials, toxic substances,
radioactive substances, hazardous wastes, special wastes, controlled wastes,
oils, petroleum and petroleum products, hazardous chemicals, asbestos,
polychlorinated biphenyls (PCBs), air pollutants, hazardous air pollutants and
any other materials which may be harmful to human health or the environment and
which are now or at any time during the term of this Agreement regulated or
controlled under Environmental Laws in any of the jurisdictions in which
Borrower has operated or is operating.

 

50

 

  

“Indebtedness” means all items of indebtedness which, in accordance with GAAP,
would be deemed a liability of a Person as of the date as of which such
indebtedness is to be determined, and shall also include all indebtedness and
liabilities of others assumed or guaranteed by such Person or in respect of
which such Person is secondarily or contingently liable, whether by reason of
any agreement to acquire such indebtedness, to supply or advance sums, or
otherwise. Without limiting the scope of the foregoing, such term shall include
(a) all obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations to pay the
deferred purchase price of property or services, except trade accounts payable
arising and paid in the ordinary course of business, (d) all lease obligations
whether or not such obligations are required to be capitalized for financial
reporting purposes in accordance with GAAP, (e) all debts secured by any
mortgage, lien, pledge, attachment, charge, or other Security Interest or
encumbrance of any kind in respect of any property or upon the income or profits
therefrom, whether or not such debt is assumed by the party granting such
security, and (f) all debt of third Persons guaranteed by such Person.

 

“Intellectual Property Rights” shall mean the intangible legal rights, titles
and interests evidenced by or embodied in (a) any idea, design, concept,
technique, invention, discovery, or improvement thereon, whether or not
patentable, but including patents, patent applications and patent disclosures
(together with all re- issuances, continuations, continuations-in-part,
revisions, extensions, and re-examinations thereof), and (b) any work of
authorship, whether or not copyrightable, but including copyrights and any moral
rights recognized by law, and (c) all trademarks, trade names, trade dress,
trade secrets, know-how and confidential information, and (d) any other similar
rights, on a worldwide basis.

 

“Interconnection Agreement” means that certain Interconnection Agreement between
Borrower and Power Purchaser, dated November 25, 2013 and executed December,
2013, and any and all attachments, exhibits and schedules thereto, each as
amended, supplemented and modified from time to time in accordance with the
terms hereof.

 

“Knowledge” means, with respect to representations and warranties or notice
obligations qualified to Borrower’s knowledge, that no officer, manager or
employee of Borrower is aware, or would be aware after reasonable inquiry, of
any facts that would give such Person knowledge or notice that any such
representations or warranties are false or that such events have occurred that
require notice to Lender.

 

“Land” means the property to be purchased located at 600 Johnson Road,
Charlotte, North Carolina 28206, or other location approved by Lender, upon
which the Project is or will be constructed and operated, including any or other
real property necessary or desirable for operation of the Project.

 

“Land Documents” means documents acceptable to Lender with respect to the Land,
including: (a) any deed, lease, easement, right of way, license, waiver, or
other document conveying to Borrower a fee interest, leasehold, or other rights
with respect to, the Land and any adjoining property necessary for access to the
Land or operation of the Project including any recorded memorandum or short form
of such document recorded in the public records; (b) documents acceptable to
Lender, including a mortgage, deed of trust, or security deed, conveying to
Lender a Lien in the Land and to the extent necessary for operation of the
Project, any interest of the Borrower in adjoining property; (c) all amendments,
modifications, and supplements with respect to the foregoing documents; and any
replacements, renewals, extensions or restatements thereof, and any substitutes
therefor, in whole or in part.

 

“Lender” has the meaning ascribed thereto in the preamble of this Agreement.

 

“Lender’s Engineer” means one or more Persons hired or contracted by Lender from
time to time for purposes of monitoring, verifying or otherwise assisting with
engineering, operational and technical aspects under this Agreement.

 

51

 

  

“Lien” means any mortgage, deed of trust, pledge, Security Interest,
hypothecation, assignment, deposit arrangements, encumbrance, lien (statutory or
other), privilege, or preference, priority, or other security agreement or
preferential arrangement, charge, or encumbrance of any kind or nature
whatsoever (including any conditional sale or other title retention agreement),
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing.

 

“Major Maintenance Reserve Account” has the meaning ascribed thereto in Section
2.07(a).

 

“Major Maintenance Reserve Required Balance” shall have the meaning ascribed
thereto in the Cash Application Hierarchy Provisions.

 

“Material Adverse Event” means, with respect to any Person, any change,
condition, event, occurrence or circumstance which could reasonably be expected
to have a material adverse effect on (a) the business, property, condition
(financial or otherwise) or results of operations of such Person; (b) the
ability of such Person to fully and timely pay all amounts due from, and perform
all Obligations owed by, such Person under the Transaction Documents to which it
is a party; (c) Lender’s Lien or rights under the Security Documents; or (d) the
validity or enforceability of any of the Transaction Documents.

 

“Materials” means the inventory, raw material, metal, supplies, and other goods
used in connection with the construction of the Project, including the
Equipment.

 

“Maximum Debt Percentage” means (a) Sixty and Three Tenths Percent (60.3%) as of
the Effective Date; and (b) is subject to decrease pursuant to the terms of
Section 2.02.

 

“Maximum Loan Amount” shall mean Thirteen Million Eight Hundred Thousand Dollars
($13,800,000).

 

“Mechanical Completion” means that, and shall be deemed to have occurred when:
(a) construction of the Project has been completed in accordance with the Plans
and Specifications; (b) all Equipment and other components of the Project has
passed all standard and required electrical testing, hypot, megger testing,
flushing and pressure testing of piping, and all other applicable testing per
codes and guides, including any applicable Caterpillar Application and
Installation Guides; and (c) the Project is ready to be tested and commissioned.
Satisfaction of the requirements for Mechanical Completion shall be determined
by Lender in consultation with Lender’s Engineer.

 

“Membership Interests” means all of the following assets, properties and rights
now existing or hereinafter created or arising: all membership interests, stock,
partnership interest or other legal or beneficial interests (or other ownership
or profit interests in) Borrower; all of the warrants, options or other rights
for the purchase or acquisition of membership interests of (or other ownership
or profit interests in) Borrower; all of the securities convertible into or
exchangeable for membership interests of (or other ownership or profit interests
in) Borrower or warrants, rights or options for the purchase or acquisition of
such membership interests (or such other interests); and all of the other
ownership or profit interests in Borrower, whether voting or nonvoting, and
whether or not such membership interests, warrants, options, rights or other
interests are outstanding on any date of determination, in each such case
including all voting rights and economic rights related thereto.

 

“Note” means the Construction Note, the Term Note and any other promissory note,
instrument or similar document that Borrower executes in connection with this
Agreement and which evidences Borrower’s promise to pay Indebtedness owed by
Borrower to Lender in connection with the transactions contemplated by this
Agreement together with interest at the rate set forth therein (with all
modifications and amendments thereto). “Notes” shall collectively mean all such
Notes.

 

52

 

  

“O&M Agreement” means: (a) that certain Service, Maintenance and Operation
Agreement (Contract N.SER_0356-2014-GEST), dated as of June 5, 2014, between
Borrower and O&M Contractor, together with all annexes, exhibits and schedules
attached or to be attached thereto, each as amended, and all amendments,
modifications and supplements with respect to the foregoing documents and any
replacements, renewals, extensions or restatements thereof, and any substitutes
therefore, in whole or in part to the extent allowed in accordance with the
terms hereof; and (b) all instruments, agreements, documents or other written
evidence of Acceptable Credit Support for the obligations of O&M Contractor
thereunder.

 

“O&M Contractor” means Austep USA Inc., a Delaware corporation, acting as
contractor and utilizing the services of various Subcontractors in connection
with services and performance rendered under the O&M Agreement and the
Performance Guarantee Agreement.

 

“Obligations” means individually, collectively and interchangeably, all
Indebtedness, duties, liabilities and obligations of Borrower to Lender of any
class or nature, whether arising under or in connection with this Agreement
and/or the other Transaction Documents or otherwise, whether now existing or
hereafter incurred, direct or indirect, absolute or contingent, secured or
unsecured, matured or unmatured, joint or several, whether for rent, principal,
interest, fees, expenses, lease obligations, indemnities or otherwise, including
future advances of any sort, all future advances made by Lender for Taxes,
insurance and/or repairs to or maintenance of the Collateral, the unpaid
principal amount of, and accrued interest on, the Advances hereunder, and any
expenses of collection or protection of Lender’s rights, including Attorneys’
Fees and other charges chargeable to Borrower under any Transaction Document.

 

“Operating Account” has the meaning ascribed thereto in Section 2.07(a).

 

“Operating Plan” means a written plan, in form and substance satisfactory to
Lender in consultation with Lender’s Engineer, addressing operation and
maintenance of the Project during the term of the Term Note.

 

“Original CFA” has the meaning ascribed thereto in the Recitals to this
Agreement.

 

“Original Financial Model” means the Financial Model provided by Borrower to
Lender in connection with the initial Advance pursuant to Section 4.01(j)
hereof, as described on Exhibit E

 

“Performance Guarantee Agreement” means: (a) that certain Performance Guarantee
Agreement, dated as of June 5, 2014, between Borrower and O&M Contractor
(together with all annexes, exhibits and schedules attached or to be attached
thereto, each as amended, and all amendments, modifications and supplements with
respect to the foregoing documents and any replacements, renewals, extensions or
restatements thereof, and any substitutes therefore, in whole or in part to the
extent allowed in accordance with the terms hereof) pursuant to which O&M
Contractor guaranties the Project’s performance, including utilization rate of
at least ninety percent (90%) during the first twenty-four months following
Conversion; and (b) all instruments, agreements, documents or other written
evidence of Acceptable Credit Support for the obligations of O&M Contractor
thereunder.

 

“Permitted Changes” means such changes as are consented to by Lender in writing.

 

“Permitted Liens” means (a) any Lien which may be granted to Lender; (b) any
Liens set forth on Schedule 5 hereto; and (c) any Liens with respect to work,
labor, Equipment, and Materials done, supplied, performed, or furnished under
the EPC Agreement prior to such application for an Advance which are to be
released upon the receipt of the payment covered by such application for such
Advance.

 

53

 

  

“Permitted Ownership Acquisition” shall mean the acquisition of the Membership
Interest in Borrower by Binosphere, LLC, and the subsequent acquisition by
Pledgor of such Membership Interests from Binosphere, LLC; provided, however, no
such acquisition shall constitute a Permitted Ownership Acquisition until such
time as Lender has reviewed and approved of the same, in its sole and absolute
discretion, as set forth in Section 4.01(a) of this Agreement).

 

“Permits and Related Rights” means all city, county, state, federal,
governmental, or other permits, authorizations, tags, licenses, certificates,
and any other documents, instruments, agreements, requisite approvals or rights
necessary in order to construct the Project and in order to use and operate the
Project, including environmental, construction, operating and air permits,
licenses and other rights, including all Deferred Permits and Related Rights
listed on Schedule 6.

 

“Person” means an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, and a government (whether
national, federal, state, county, municipal or otherwise) or agency or political
subdivision thereof.

 

“Phase I ESA” has the meaning ascribed thereto in Section 4.01(r) of this
Agreement.

 

“Plans and Specifications” means the plans and specifications for the Project
that are referenced in the Construction Documents and that have been approved by
Lender, together with any Permitted Changes.

 

“Pledge Agreement” means a Non-Recourse Pledge Agreement that is in form and
substance satisfactory to Lender and each Pledgor, each in their sole and
absolute discretion, pursuant to which each Pledgor pledges 100% of the
Membership Interest in Borrower to Lender as collateral security for all of the
Obligations.

 

“Pledgor” means REF Bluesphere, LLC, a Delaware limited liability company, the
owner of one hundred percent (100%) of the Membership Interests in Borrower.

 

“Power Purchase Agreement” means that certain Amended and Restated Renewable
Energy Power Purchase Agreement, dated October 12, 2012, between Borrower and
Power Purchaser, as amended by that certain First Amendment to the Amended and
Restated Renewable Energy Purchase Agreement, dated April 25, 2013, and as
further amended by that certain Second Amendment to the Amended and Restated
Renewable Energy Purchase Agreement, dated January 31, 2014 (together with all
Exhibits and Schedules attached or to be attached thereto, and as amended,
supplemented, modified, replaced, renewed, extended or restated in accordance
with the terms hereof).

 

“Power Purchaser” means Duke Energy Carolinas LLC, a North Carolina limited
liability company.

 

“Power Substantial Completion” means that, and shall be deemed to have occurred
when the Project has been constructed, successfully tested and commissioned such
that, among other things: (a) the Project (i) is operating within all the
specified parameters in the Construction Documents, (ii) has achieved Mechanical
Completion and Biogas Substantial Completion, (iii) has achieved commercial
operation; (iv) has all Permits and Related Rights required for continuous
commercial operation, and (v) is operating and generating the specified output
pursuant to the EPC Agreement and the Power Purchase Agreement, and is supplying
power to the Power Purchaser in full accordance with the Purchase Power
Agreement; (b) a successful operational performance test of the Project for its
intended use shall have been completed demonstrating that Project performance
criteria of electrical generation, heat rate and emission levels have been met
and are satisfactory; and (c) Borrower, and at Lender’s request, Lender, shall
have received from EPC Contractor satisfactory evidence that all payrolls,
bills, and other costs and expenses relating to the work performed under the
Construction Documents have been paid or otherwise satisfied (including lien
waivers and releases, from every Subcontractor and every other Person who
provided labor, material, equipment or supplies for the work or the Project).
Satisfaction of the requirements for Power Substantial Completion shall be
determined by Lender in consultation with Lender’s Engineer.

 

54

 

  

“Prepayment Calculation Rate” means: (a) for prepayments under the Construction
Note, a rate equal to Ten Percent (10%); and (b) for prepayments under the Term
Note, a rate equal to (i) five percent (5%) of the total principal sum due under
the Note if prepayment is made on or before the first anniversary of the
Conversion Date; (ii) four percent (4%) of the total principal sum due under the
Note if prepayment is made after the first anniversary, but on or before the
second anniversary, of the Conversion Date; (iii) three percent (3%) of the
total principal sum due under the Note if prepayment is made after the second
anniversary, but on or before the third anniversary, of the Conversion Date;
(iv) two percent (2%) of the total principal sum due under the Note if
prepayment is made after the third anniversary, but on or before the fourth
anniversary, of the Conversion Date; (v) one percent (1%) of the total principal
sum due at such time if prepayment is made after the fourth anniversary of the
Conversion Date.

 

“Project” means the anaerobic digester facility capable of producing 5.2
megawatts of electricity, located upon the Land, including the Equipment and
Materials, and any improvements on the Land to be planned, constructed, and
completed by EPC Contractor and its Subcontractors in accordance with the
Construction Documents and Prudent Engineering Practices.

 

“Project Costs” means the following costs and expenses incurred by Borrower in
connection with the Project: (i) costs incurred by Borrower under the EPC
Agreement or any other Construction Document or otherwise related to the
acquisition, site preparation, design, engineering, construction, installation,
start-up, and testing of Project, including the costs of purchasing the Land and
purchasing, constructing and delivering Equipment, Materials, and other
components of the Project; (ii) to the extent approved by Lender, financial,
accounting, legal, surveying and consulting fees, financing fees and expenses or
other fees and expenses incurred by Borrower in connection with the development
of the Project and the consummation of the transactions contemplated by this
Agreement; (iii) the amount required to fund the Debt Service Reserve Account to
the Debt Service Reserve Required Balance on or before the Conversion Date; and
(iv) all other costs and expenses otherwise approved in writing by Lender. For
purposes of clarity, none of the funds to be deposited into the Contingency
Reserve Account shall constitute a Project Cost hereunder and all such amounts
must be paid with cash from an addition to Equity funded by a source other than
Retained Earnings.

 

“Project Element” means each significant category of work or expenses for the
Project as set out in the Schedule of Values including major equipment,
procurement, engineering, civil, mechanical, electrical, testing and
commissioning and all other costs related to such category.

 

“Prudent Engineering Practices” means those practices, methods, specifications,
and standards of safety and performance as are commonly used by reputable
contracting and engineering firms.

 

“Punch List Items” means, with respect to the Project, those items of work
approved by Lender, minor in nature, which have not been completed by EPC
Contractor or any Subcontractor prior to the date of issuance of the Certificate
of Power Substantial Completion and which are not material to the operation of
the Project in the normal course of business and which can be completed without
interfering with the operation of the Project.

 

“Qualifying Costs” means Project Costs expended by Borrower in respect of
“specified energy property” within the meaning Applicable Law relating to the
Tax Credits and that are properly includable in the tax basis of such property
in accordance with the such Applicable Law.

 

“Required Accounts” means the Debt Service Reserve Account, the Revenue Account,
the Major Maintenance Reserve Account and the Operating Account. In the event
Borrower elects to provide a Contingency Reserve Account in lieu of a
Contingency Letter of Credit pursuant to the terms of Section 2.07(c), such
Contingency Reserve Account shall also be a “Required Account” until the
Contingency Assurance Release Date.

 

55

 

  

“Required Consents” means such consents and collateral assignments required by
Lender pursuant to which the counterparties to the Construction Documents and
Support Documents (a) consent to certain collateral assignments made by Borrower
to Lender; and (b) provide to Lender certain cure, step-in and other rights with
respect to such Construction Documents and Support Documents (provided, however,
that Required Consents shall only be necessary with respect to Required Fuel
Supply Agreements to the extent provided in Section 7.08(b) hereof). Each such
Required Consent shall be in a form and substance acceptable to Lender.

 

“Required Equity Percentage” means: (a) Thirty-Nine and Seven Tenths Percent
(39.7%) as of the Effective Date; and (b) is subject to increase pursuant to the
terms of Section 2.02 hereof.

 

“Required Fuel Supply Agreements” has the meaning ascribed thereto in Section
7.08(b) of this Agreement.

 

“Retainage” has the meaning ascribed thereto in Section 2.03(b) of this
Agreement.

 

“Retained Earnings” has the meaning ascribed thereto in Exhibit N (Financial
Covenants).

 

“Revenue Account” has the meaning ascribed thereto in Section 2.07(a).

 

“Revenues” means all amounts received by or for the account of Borrower,
including: (a) all cash or other amounts paid to Borrower in connection with any
Support Documents or Construction Documents (including Extraordinary Proceeds),
(b) all interest and investment earnings paid to Borrower or into the Required
Accounts on amounts on deposit in the Required Accounts, (c) all insurance
proceeds that are not paid directly to Lender, including any amounts paid to
Borrower pursuant to insurance policies required pursuant to the Transaction
Documents or otherwise obtained by Borrower with respect to the Project,
including insurance relating to business interruption or delayed start-up; (d)
amounts received from any Person pursuant to one or more agreements pursuant to
which the proceeds of federal or state tax credits or grants are monetized; and
(e) all other cash or other amounts paid to Borrower.

 

“Schedule of Values” means a schedule of the costs of the Project which (a) is
in a form and substance acceptable to Lender, in its sole discretion, and
referenced in Exhibit F attached hereto; and (b) discloses for each Project
Element the following: (i) a general description of the Project Element; and
(ii) the Scheduled Value which is used by Lender to approve Advances in
accordance with the terms hereof. Any changes in Scheduled Values or addition of
Project Elements must be approved in writing by Lender.

 

“Scheduled Value” means, for each Project Element set forth on the Schedule of
Values, the amount of Project Cost budgeted for that particular Project Element.

 

“Security Documents” means individually, collectively, interchangeably and
without limitation any agreements, promises, covenants, arrangements,
understandings or other agreements, including all UCC financing statements, this
Agreement, the Pledge Agreement, the Land Documents and the Required Consents,
whether created by law, contract, or otherwise, evidencing, governing,
representing, perfecting or creating a Security Interest, or otherwise securing
payment of the Obligations, as the same may be amended, renewed, replaced,
refinanced, consolidated or substituted from time to time.

 

“Security Interest” means individually, collectively, interchangeably and
without limitation any and all present and future mortgages, deeds of trust,
pledges, hypothecations, assignments, security interests, Liens and other
encumbrances directly or indirectly securing the repayment of the Obligations,
whether created by law, contract, or otherwise.

 

56

 

  

“Subcontractor” means any Person other than EPC Contractor that is providing
Equipment, Materials, goods or services for the Project under any Construction
Documents (and shall include Equipment Dealer even if Equipment Dealer contracts
directly with Borrower).

 

“Subsidiary” means, as to any Person, means another Person of which partnership
interests, member interests, shares of stock or other similar ownership
interests having ordinary voting power (other than interests having such power
only by reason of the happening of a contingency) to elect a majority of the
board of directors, general partner, manager, managing partner or other
governing body or management Person or group of such Person are at the time
owned, or the management of which is otherwise controlled, directly, or
indirectly, through one or more intermediaries, or both, by such Person.

 

“Support Documents” means the Power Purchase Agreement, the Required Fuel Supply
Agreements, the Compost Agreement, any deed or other document evidencing
Borrower’s ownership interest in (or rights with respect to) the Land, the
Performance Guarantee Agreement, the O&M Agreement, the Interconnection
Agreement (to the extent such Interconnection Agreement relates to
non-construction matters) and all other documents listed on Schedule 3, each of
which must be in form and substance satisfactory to Lender, and all amendments,
modifications and supplements with respect to the foregoing documents and any
replacements, renewals, extensions, or restatements thereof, and any substitutes
therefor, in whole or in part.

 

“Tax Credits” means production tax credits, investment tax credits or other tax
credits for specified energy property provided for under the Code, including
Sections 45 or 48 thereof.

 

“Tax Credit Recapture Event” means a determination by Internal Revenue Service
or other Governmental Authority that all or any portion of the Tax Credits shall
be recaptured, disallowed or invalidated for any reason, including as a result
of (a) any disposal of specified energy property for which Borrower received any
Tax Credits, (b) any transfer of any direct or indirect equity interest in
Borrower to any Disqualified Person, (c) a determination, following the receipt
of the Tax Credits, that Borrower or the Project does not qualify for Tax
Credits, or (d) for any other reason, including impermissible cessation of
energy production from the Project.

 

“Tax Credit Recapture Liabilities” means an amount equal to (i) the amount of
the Tax Credit is recaptured, disallowed, or invalidated as a result of a Tax
Credit Recapture Event plus (ii) any associated interest and penalties or other
amounts imposed in connection with such recapture or disallowance.

 

“Taxes” means any and all present or future sales, use, personal property,
excise, gross receipts, income, franchise, stamp or other taxes, levies,
imposts, duties, fees, assessments, deductions, withholdings, turnover taxes,
value added taxes or other charges of whatsoever nature (excluding taxes
measured by Lender’s net income by the United States or any state thereof) that
may now or hereafter be imposed or asserted by any foreign, state or local
governmental body, agency, jurisdiction or any political subdivision thereof or
any taxing authority therein and all interest, penalties, fine, additions or
similar liabilities with respect thereto.

 

“Term Credit Spread Adjustment” means, on the date of calculation under Section
5.03, an amount determined by Lender to take into account any incremental
increases or decreases, as applicable, to Lender’s cost of funds (determined as
set forth in Section 2.05 based on indicative pricing for a ten (10) year term)
and all then applicable lending and borrowing market conditions.

 

“Term Note” means the fixed rate promissory note substantially in the form
attached hereto as Exhibit G, subject to adjustments as provided in Section
5.03, and shall include all amendments, modifications and supplements with
respect to the foregoing and any replacements, renewals, extensions or
restatements thereof, and any substitutes therefor.

 

“Tipping” has the meaning ascribed thereto in the Recitals to this Agreement.

 

57

 

  

“Transaction Documents” means this Agreement, the Notes, the Security Documents,
and other documents executed on or after the date hereof that expressly relate
hereto (as the foregoing may be amended, supplemented and modified from time to
time in accordance with the terms hereof), together with all Exhibits and
Schedules attached or to be attached to the foregoing. For purposes of clarity,
the term “Transaction Documents” expressly excludes any commitment letters,
proposals or other similar documents executed in connection herewith.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date of this Agreement; except to the extent that the validity or perfection
of any Lien or provisions regarding enforcement thereof requires application of
the laws of a state other than the State of New York.

 

58

 